
	

113 S959 RS: Pharmaceutical Quality, Security, and Accountability Act
U.S. Senate
2013-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 89
		113th CONGRESS
		1st Session
		S. 959
		IN THE SENATE OF THE UNITED STATES
		
			May 15, 2013
			Mr. Harkin (for himself,
			 Mr. Alexander, Mr. Roberts, Mr.
			 Franken, Ms. Mikulski, and
			 Ms. Warren) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		
			June 19, 2013
			Reported by Mr. Harkin,
			 with an amendment and an amendment to the title
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act with
		  respect to compounding drugs.
	
	
		1.Short title; references in
			 Act
			(a)Short
			 titleThis Act may be cited
			 as the Pharmaceutical Compounding
			 Quality and Accountability Act.
			(b)References in
			 ActExcept as otherwise specified, amendments made by this Act to
			 a section or other provision of law are amendments to such section or other
			 provision of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et
			 seq.).
			2.Regulation of
			 human and animal drug compounding
			(a)Clarification of
			 new drug and new animal drug statusFor purposes of the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.), the terms new
			 drug (as defined in section 201(p) of such Act) and new animal
			 drug (as defined in section 201(v) of such Act) shall include a
			 compounded human drug and a compounded animal drug, respectively.
			(b)Regulation of
			 human and animal drug compoundingSection 503A (21 U.S.C. 353a)
			 is amended to read as follows:
				
					503A.Human and
				animal drug compounding
						(a)Scope
							(1)CompoundingIn
				this section, the terms compounding and
				compound—
								(A)include—
									(i)the combining,
				admixing, mixing, diluting, reconstituting, or otherwise altering of a marketed
				drug;
									(ii)compounding a
				drug from a bulk drug substance; and
									(iii)repackaging, as
				defined in subsection (b)(5); and
									(B)exclude mixing,
				reconstituting, or other such acts with respect to a marketed drug that are
				limited to and performed solely in accordance with specific directions for such
				acts contained in approved labeling provided by a drug’s manufacturer, when
				performed upon receipt of a prescription order for an identified individual
				patient.
								(2)Dispensing not a
				saleIn this section, the terms sell or
				resale do not include dispensing to patients, or, in the case of
				animal drugs, to the individual responsible for providing care for the animal
				for which the drug is intended, in accordance with State law, including any fee
				associated with such dispensing.
							(3)ExemptionsThis
				section shall not apply to—
								(A)medical
				gases;
								(B)animal drugs that
				are subject to regulation as biological products by the Secretary of
				Agriculture under the Act commonly known as the Virus-Serum-Toxin Act;
				or
								(C)human blood and
				blood components for transfusion.
								(b)DefinitionsIn
				this section:
							(1)Compounding
				manufacturer
								(A)In
				generalThe term compounding manufacturer means a
				facility at one geographic location or address—
									(i)that compounds any
				sterile drug product without receiving a prescription order for such sterile
				drug product prior to beginning compounding, and distributes or offers to sell
				such compounded sterile drug product in interstate commerce; or
									(ii)that repackages
				any preservative-free sterile drug product or pools any sterile drug products,
				except as provided in paragraph (7)(B).
									(B)Excluded
				activitiesNotwithstanding subparagraph (A)(ii), a facility shall
				not be considered a compounding manufacturer if such facility—
									(i)repackages drugs
				in accordance with section 506F or the final guidance described in section
				506F(d); and
									(ii)does not
				otherwise meet the definition of compounding manufacturer under subparagraph
				(A).
									(2)Pooling;
				poolsThe terms pooling and
				pool—
								(A)mean taking a
				single drug approved under section 505 or 512, conditionally approved under
				section 571, included on the index established under section 572(a)(1), or
				licensed under section 351 of the Public Health Service Act from the container
				in which it is distributed by the original manufacturer and combining it with
				the same drug from one or more other containers without or before further
				manipulating the product (such as by diluting it or mixing it with another,
				different drug or drugs);
								(B)do not include
				combining the drug from two or more separate containers of the same drug when a
				single container of the drug is not sufficient to prepare a single dose for
				administration to an individual patient; and
								(C)do not include
				combining the drug from two or more separate containers of component products
				of a total parenteral nutrition product, if such pooling, and labeling and use
				of the finished total parenteral nutrition product, comply with State pharmacy
				law.
								(3)PractitionerThe
				term practitioner includes a physician, veterinarian, or any other
				person that is authorized to prescribe medication under State law.
							(4)Prescription;
				prescription orderThe term prescription or
				prescription order means a prescription or prescription order, as
				defined under applicable State law, that complies with requirements applicable
				under such State law.
							(5)Repackage or
				repackagingThe term repackage or
				repackaging means taking a drug approved under section 505 or 512,
				conditionally approved under section 571, included on the index established
				under section 572(a)(1), or licensed under section 351 of the Public Health
				Service Act from the container in which it is distributed by the original
				manufacturer and placing it in a different container of the same or smaller
				size without further manipulating the drug (such as by diluting it or mixing it
				with another, different drug or drugs), unless such repackaging is done
				pursuant to a prescription for an identified individual patient.
							(6)Sterile drug
				productThe term sterile drug product means a drug
				that is—
								(A)intended for
				parenteral administration;
								(B)an ophthalmic or
				inhalation drug; or
								(C)required to be
				sterile under Federal or State law.
								(7)Traditional
				compounder
								(A)In
				generalThe term traditional compounder means an
				entity—
									(i)wherein a drug is
				compounded by—
										(I)a licensed
				pharmacist, or other pharmacy personnel (to the extent permitted under State
				law), in a State-licensed pharmacy or a Federal facility; or
										(II)a licensed
				physician or licensed veterinarian, to the extent permitted under State
				law;
										(ii)that—
										(I)compounds a drug
				upon receipt of a prescription order for an identified individual patient;
				or
										(II)compounds a drug
				in limited quantities before receipt of a prescription order for an identified
				individual patient, to the extent permitted under State law, if such
				compounding is based on a history of the licensed pharmacist, licensed
				physician, or licensed veterinarian receiving prescription orders for the
				compounding of the drug, which orders have been generated solely within an
				established relationship between the licensed pharmacist, licensed physician,
				or licensed veterinarian and—
											(aa)such individual
				patient for whom the prescription order will be provided, or, in the case of an
				animal drug, such individual responsible for providing care for the animal for
				which the drug is ordered; or
											(bb)the licensed
				physician, licensed veterinarian, or other licensed practitioner who will write
				such prescription order; and
											(iii)that does not
				meet the definition of a compounding manufacturer under paragraph (1).
									(B)Exceptions
									(i)Hospitals and
				health systems
										(I)In
				generalA pharmacy within a hospital, veterinary hospital, or
				health system that compounds a drug and dispenses such drug (which may include
				interstate shipment) within such hospital or health system or ships such drug
				for dispensing to patients with an established relationship with the hospital
				or health system (which may include interstate shipment), or that repackages
				preservative-free sterile drug product or pools sterile drug products, shall be
				considered a traditional compounder if such pharmacy otherwise meets the
				definition under subparagraph (A).
										(II)Health system
				definedFor purposes of this subparagraph, the term health
				system means two or more hospitals or veterinary hospitals that are
				owned and operated by the same entity and that share access to databases with
				drug order information for patients or animals, as applicable. A health system
				includes both the inpatient and outpatient facilities of hospitals within the
				health system.
										(ii)PET and
				radiopharmaceuticalsA pharmacy that compounds positron emission
				tomography drugs or radiopharmaceuticals shall be considered a traditional
				compounder if it does not compound other drugs that would cause it to be a
				compounding manufacturer described in paragraph (1)(A).
									(c)Exemptions from
				certain requirements
							(1)Drugs compounded
				by traditional compoundersSections 501(a)(2)(B), 502(f)(1), 505
				(in the case of a human drug), section 512 (in the case of an animal drug), and
				section 351 of the Public Health Service Act (in the case of a biological
				product) shall not apply to a compounded drug if such drug—
								(A)is compounded by a
				traditional compounder that is in compliance with this section; and
								(B)meets the
				requirements of this section applicable to drugs compounded by traditional
				compounders.
								(2)Drugs compounded
				by compounding manufacturersSections 502(f)(1), 505 (in the case
				of a human drug), section 512 (in the case of an animal drug), and section 351
				of the Public Health Service Act (in the case of a biological product) shall
				not apply to a compounded prescription drug if such drug—
								(A)is compounded by a
				compounding manufacturer—
									(i)that is not
				licensed as a pharmacy in any State; and
									(ii)that is in
				compliance with this section; and
									(B)meets the
				requirements of this section applicable to drugs compounded by compounding
				manufacturers.
								(d)Drugs that may
				not be compounded
							(1)In
				generalThe following drugs may not be compounded, except under
				conditions specified by the Secretary:
								(A)Drugs that are
				demonstrably difficult to compoundA drug or category of drugs
				that presents demonstrable difficulties for compounding, which may include a
				complex dosage form or biological product, as designated by the Secretary
				pursuant to paragraph (2).
								(B)Marketed
				drugsA drug, other than a biological product, that is a copy of
				a marketed drug approved under 505 or 512, conditionally approved under section
				571, or included on the index established under section 572(a)(1), except as
				provided in paragraph (3).
								(C)Biological
				productsA drug that is a biological product, except as provided
				in paragraph (4).
								(D)Drugs removed
				for safety and efficacyA drug that appears on a list published
				by the Secretary in the Federal Register of drugs that have been withdrawn or
				removed from the market because such drug or components of such drug have been
				found to be unsafe or not effective, subject to paragraph (5).
								(2)Drugs that are
				demonstrably difficult to compound
								(A)In
				generalThe Secretary may promulgate a regulation that designates
				drugs or categories of drugs that are demonstrably difficult to compound that
				may not be compounded, or that may be compounded only under conditions
				specified by the Secretary. Such regulation—
									(i)may include the
				designation of drugs or categories of drugs that are complex dosage forms or
				biological products, such as extended release products, metered dose inhalers,
				transdermal patches, and sterile liposomal products; and
									(ii)shall specify,
				for each drug included on the list, whether the prohibition or condition
				applies to the use of the drug in humans, animals, or both.
									(B)Interim
				list
									(i)In
				generalBefore the effective date of the regulation promulgated
				under subparagraph (A), the Secretary may designate drugs that are complex
				dosage forms or biological products that cannot be compounded by—
										(I)publishing a
				notice of such drugs proposed for designation, including the rationale for such
				designation, in the Federal Register;
										(II)providing a
				period of not less than 60 days for comment on the notice; and
										(III)publishing a
				notice in the Federal Register designating the drugs that are complex dosage
				forms and biological products that cannot be compounded.
										(ii)SunsetAny
				notice provided under clause (i) shall cease to have force or effect on the
				date that is 5 years after the date of enactment of the
				Pharmaceutical Compounding Quality and
				Accountability Act or on the effective date of the final
				regulation under subparagraph (A), whichever is earlier.
									(3)Exceptions
				regarding marketed drugs
								(A)In
				generalA drug (other than a biological product) that is a copy
				of a marketed drug approved under 505 or 512, conditionally approved under
				section 571, or included on the index established under section 572(a)(1),
				including variations of such drug compounded from bulk substances, may be
				compounded only if—
									(i)(I)the compounded
				variation produces for the patient a clinical difference between the compounded
				drug and such marketed drug, as determined by the prescribing practitioner,
				and, prior to beginning compounding a variation of such drug, the facility
				compounding the variation receives a prescription order specifying that the
				variation may be compounded; or
										(II)(aa)such marketed drug, at
				the time of compounding a copy of such drug and at the time of distribution of
				the compounded drug, is on the drug shortage list under section 506E (in the
				case of a human drug), on the Current Drug Shortages list for veterinary
				products maintained on the Internet Web site of the Food and Drug
				Administration (in the case of an animal drug), or in the Secretary’s sole
				discretion, has otherwise been identified by the Secretary as in shortage such
				as in a specific region or on a drug shortage list maintained by a private
				party; and
											(bb)the traditional
				compounder or the compounding manufacturer notifies the Secretary not later
				than 3 calendar days after beginning the compounding, unless the Secretary
				waives the notice requirement; and
											(ii)in the case of a
				marketed drug approved under section 505 that is subject to a risk evaluation
				and mitigation strategy approved with elements to assure safe use pursuant to
				section 505–1, the entity compounding the drug demonstrates to the Secretary
				that the entity will utilize controls that are comparable to the controls
				applicable under the relevant risk evaluation and mitigation strategy.
									(B)ExclusionFor
				purposes of this paragraph, repackaging a marketed drug approved under section
				505, 512, conditionally approved under section 571, or included on the index
				established under section 572(a)(1), does not make the repackaged drug a copy
				of such marketed drug.
								(4)Exceptions
				regarding biological productsA drug that is a biological product
				may be compounded only if—
								(A)such drug is
				compounded from a licensed biological product and the compounding does not
				involve combining or mixing the licensed biological product with—
									(i)a bulk drug
				substance; or
									(ii)another,
				different drug or drugs approved under 505 or 512, conditionally approved under
				section 571, included on the index established under section 572(a)(1), or
				licensed under section 351 of the Public Health Service Act, unless the
				compounding is limited to the combining, mixing, or diluting of licensed
				allergenic products; and
									(B)(i)with respect to a
				traditional compounder, the compounded biological product produces for the
				patient a clinical difference between the compounded drug and the licensed
				biological product, as determined by the prescribing practitioner, and, prior
				to beginning compounding such drug, the facility compounding the variation
				receives a prescription order specifying that the biological product may be
				compounded;
									(ii)with respect to a
				compounding manufacturer, the compounded variation biological product produces
				for the patient a clinical difference between the compounded drug and the
				licensed biological product, as determined by a licensed practitioner
				responsible for the patient’s care in a health care entity that provides
				medical services through licensed prescribers directly to patients, and, prior
				to beginning compounding such drug, the compounding manufacturer receives a
				duly authorized medical order from a hospital or health system specifying that
				the biological product may be compounded; or
									(iii)the compounded
				biological product is an allergenic product.
									(5)Requirement
				regarding drugs removed for safety or efficacyThe list published
				by the Secretary in the Federal Register of drugs that have been withdrawn or
				removed from the market, as described in paragraph (1)(D), shall specify
				whether a human drug on such list may, notwithstanding the inclusion on such
				list, be compounded for use in animals. The Secretary shall update the lists
				described in subparagraphs (D) and (E) of subsection (e)(2), as appropriate, to
				conform with the list described in paragraph (1)(D).
							(e)Quality of drug
				ingredients
							(1)Human
				drugsA traditional compounder or a compounding manufacturer
				shall—
								(A)compound a human
				drug using only bulk drug substances (as defined in regulations of the
				Secretary published at section 207.3(a)(4) of title 21, Code of Federal
				Regulations (or any successor regulations))—
									(i)that—
										(I)comply with the
				standards of an applicable United States Pharmacopoeia or National Formulary
				monograph, if a monograph exists and has not been identified under paragraph
				(6), and the United States Pharmacopoeia chapters on pharmacy
				compounding;
										(II)if such a
				monograph does not exist, are drug substances that are components of drugs
				approved by the Secretary; or
										(III)if such a
				monograph does not exist and the drug substance is not a component of a drug
				approved by the Secretary, that appear on a list developed by the Secretary
				through regulations issued by the Secretary;
										(ii)that are
				manufactured by an establishment that is registered under section 510
				(including a foreign establishment that is registered under section 510(i));
				and
									(iii)that are
				accompanied by valid certificates of analysis for each specific lot of bulk
				drug substance; and
									(B)use ingredients
				(other than bulk drug substances) that comply with the standards of an
				applicable United States Pharmacopoeia or National Formulary monograph, if a
				monograph exists and has not been identified under paragraph (6), and with the
				United States Pharmacopoeia chapter on pharmacy compounding.
								(2)Animal
				drugsA traditional compounder or a compounding manufacturer
				shall—
								(A)compound an animal
				drug using only bulk drug substances (as defined in regulations of the
				Secretary published at section 207.3(a)(4) of title 21, Code of Federal
				Regulations (or any successor regulations)) that—
									(i)are manufactured
				by an establishment that is registered under section 510 (including a foreign
				establishment that is registered under section 510(i)); and
									(ii)are accompanied
				by valid certificates of analysis for each specific lot of bulk drug
				substance;
									(B)use ingredients
				(other than bulk drug substances) that comply with the standards of an
				applicable United States Pharmacopoeia or National Formulary monograph, if a
				monograph exists and has not been identified under paragraph (6), and with the
				United States Pharmacopoeia chapters on pharmacy compounding;
								(C)in the case of a
				compounded animal drug for use in non-food-producing minor species, use bulk
				substances that—
									(i)comply with the
				standards of an applicable United States Pharmacopoeia or National Formulary
				monograph, if a monograph exists and has not been identified under paragraph
				(6), and with the United States Pharmacopoeia chapters on pharmacy
				compounding;
									(ii)if such a
				monograph does not exist, are drug substances that are components of drugs
				approved by the Secretary; or
									(iii)if such a
				monograph does not exist and the drug substance is not a component of a drug
				approved by the Secretary, that appear on a list developed by the Secretary
				through regulations issued by the Secretary;
									(D)in the case of a
				compounded animal drug for use in non-food-producing major species, beginning
				on the date of publication of the list established in accordance with paragraph
				(3)(A), shall use bulk substances that are included on such list, subject to
				paragraph (3)(C); and
								(E)in the case of a
				compounded animal drug for use in food-producing major and minor species, shall
				use bulk substances that are included on a list established by the Secretary of
				bulk substances acceptable for use in compounding a drug for one or more such
				species, in accordance with paragraph (4).
								(3)Non-food-producing
				major species listing procedure
								(A)In
				generalNot later than 30 days after the effective date of the
				Pharmaceutical Compounding Quality and
				Accountability Act, the Secretary shall establish a list of bulk
				substances acceptable for compounding a drug for use in non-food-producing
				major species, and any conditions applicable to such use, and may also identify
				bulk substances that the Secretary has determined not acceptable for
				compounding with respect to a drug for use in such species.
								(B)ProcedureIn
				developing and updating the list under subparagraph (A), the Secretary
				shall—
									(i)publish a notice
				in the Federal Register identifying bulk substances proposed as acceptable and
				any bulk substance determine to be unacceptable, and the rationale for such
				proposed designations;
									(ii)provide a period
				of not less than 30 days for comment on the notice; and
									(iii)publish a notice
				in the Federal Register designating the bulk substances acceptable, and any
				bulk substances determined to be unacceptable, and the rationale for such
				designations and determinations.
									(C)NotificationUpon
				initial publication of the list under subparagraph (B)(iii), any traditional
				compounder or compounding manufacturer that has received and filled a
				prescription in the 60 days prior to such publication for a compounded drug for
				a non-food-producing major species from a bulk substance not addressed in the
				notice (either as acceptable or unacceptable), and that reasonably expect to
				receive and fill another prescription for such a drug for such species within
				60 days after such publication, may notify the Secretary of such bulk substance
				within 30 days of such publication, in a manner to be determined by the
				Secretary and published in the Federal Register on or before publication of the
				list under subparagraph (B)(iii). A traditional compounder or compounding
				manufacturer that provides such notice shall not be subject to the restriction
				in paragraph (2)(D) until such time as the Secretary designates such bulk
				substance as acceptable or determines it to be unacceptable pursuant to the
				process described in subparagraph (B)(iii).
								(D)Modification of
				listThe Secretary may amend the list at any time, in accordance
				with process described in subparagraph (B).
								(E)CriteriaIn
				evaluating bulk substances for purposes of subparagraph (B), the Secretary
				shall consider, among other factors—
									(i)the safety of the
				bulk substance;
									(ii)historical use of
				the substance in pharmacy compounding;
									(iii)evidence of the
				effectiveness of the bulk substance or lack of effectiveness;
									(iv)whether any drug
				approved under section 505 or 512, conditionally approved under section 571, or
				included on the index established under section 572(a)(1), can be used on
				label, or any drug approved under section 505 or 512 can be used in an
				extralabel manner in accordance with section paragraphs (4) and (5) of section
				512(a), to treat the applicable condition in the identified species; and
									(v)whether a
				compounded drug appropriate to treat the applicable condition in the identified
				species could be obtained by manipulating a drug approved under 505 or 512,
				conditionally approved under section 571, or included on the index established
				under section 572(a)(1).
									(4)Food-producing
				animals listing procedureIn establishing a list of designated
				bulk substances acceptable for use in compounding a drug for use in
				food-producing major and minor species under paragraph (2), and any conditions
				applicable to such use, the Secretary shall—
								(A)publish a notice
				in the Federal Register identifying bulk substances proposed as acceptable and
				any bulk substance determine to be unacceptable, and the rationale for such
				designations;
								(B)provide a period
				of not less than 30 days for comment on the notice; and
								(C)publish a notice
				in the Federal Register designating the bulk substances acceptable for use in
				compounding a drug for use in food-producing major and minor species, and the
				rationale for such designations.
								(5)Withdrawal
				periodsThe requirements for establishing substantially extended
				withdrawal periods in accordance with section 530.20 of title 21, Code of
				Federal Regulations (or any successor regulations) shall apply to compounded
				animal drugs for use in food-producing animals that are compounded using bulk
				substances.
							(6)Identification
				by Secretary
								(A)In
				generalNotwithstanding the existence of an applicable monograph
				under subparagraph (A)(i)(I) or (B) of paragraph (1) or subparagraph (B) or
				(C)(i) of paragraph (2), the Secretary may identify bulk substances that the
				Secretary determines, based on public health concerns, may not be used in
				compounding a drug.
								(B)ProcedureIn
				identifying the bulk substances that may not be used in compounding, the
				Secretary shall—
									(i)publish a notice
				of such bulk substances proposed for identification in the Federal
				Register;
									(ii)provide a period
				of not less than 60 days for comment on the notice;
									(iii)publish a notice
				in the Federal Register identifying the bulk substances that may not be used in
				compounding a drug; and
									(iv)state whether the
				bulk is not suitable for compounding of human drugs, animal drugs, or
				both.
									(f)Requirements
				regarding wholesaling and labeling applicable to traditional compounders and
				compounding manufacturers
							(1)In
				generalA compounded drug—
								(A)may not be sold by
				an entity other than the compounding manufacturer or traditional compounder
				that compounded the drug;
								(B)compounded by a
				compounding manufacturer may not be sold to an entity other than a health care
				entity that provides medical services through licensed prescribers directly to
				patients or animals, or a network of such providers, except that a compounding
				manufacturer may transfer without profit a compounded sterile drug to a
				licensed pharmacy if—
									(i)the licensed
				pharmacy falls under the same corporate ownership as the compounding
				manufacturer;
									(ii)the transfer of
				such compounded sterile drug is solely for the purpose of dispensing the
				compounded sterile drug to the end user, who has been instructed by the
				prescribing physician to self-administer such compounded sterile drug;
									(iii)as of the date
				of enactment of the Pharmaceutical
				Compounding Quality and Accountability Act, the compounding
				manufacturer is an entity that provides pharmacy benefits management services
				on behalf of a health benefits plan;
									(iv)the compounding
				manufacturer identifies itself to the Secretary upon registering under
				subsection (g)(2) as an entity that qualifies for the exemption under this
				subparagraph, and provides documentation of the compounding of such drugs as of
				the date of enactment of the Pharmaceutical
				Compounding Quality and Accountability Act, in a manner described
				by the Secretary; and
									(v)the compounding
				manufacturer receives confirmation from the Secretary that the compounding
				manufacturer qualifies for the exemption under this subparagraph and the
				sterile drug or drugs for which the exemption applies; and
									(C)in the case of a
				compounded drug sold to a health care entity described in subparagraph (B),
				shall be labeled not for resale.
								(2)Advertising and
				promotionThe advertising and promotion of compounded drugs shall
				not be false or misleading in any particular.
							(g)Other
				requirements applicable to compounding manufacturers
							(1)Licensed
				pharmacist oversightA compounding manufacturer shall ensure that
				a pharmacist licensed in the State where the compounding manufacturer is
				located exercises direct supervision over the operations of the compounding
				manufacturer.
							(2)Registration of
				compounding manufacturers and reporting of drugs
								(A)Registration of
				compounding manufacturers
									(i)Annual
				registrationDuring the period beginning on October 1 and ending
				on December 31 each year, each compounding manufacturer shall register with the
				Secretary its name, place of business, and unique facility identifier (which
				shall conform to the requirements for the unique facility identifier
				established under section 510), and a point of contact e-mail address.
									(ii)New compounding
				manufacturersEach compounding manufacturer, upon first engaging
				in the operations described in subsection (b)(1), shall immediately register
				with the Secretary and provide the information described under clause (i). The
				Secretary shall establish a timeline for registration for the first year
				following the effective date of the Pharmaceutical Compounding Quality and Accountability
				Act. In no case may registration be required until at least 60
				days following publication of the timeline in the Federal Register.
									(iii)Additional
				facilitiesEach compounding manufacturer duly registered in
				accordance with clauses (i) and (ii) shall immediately identify to the
				Secretary any additional facility that engages in the activities described in
				subsection (b)(1) and that is owned or operated in any State by the person that
				owns or operates the compounding manufacturer.
									(iv)Availability of
				registration for inspectionThe Secretary shall make available
				for inspection, to any person so requesting, any registration filed pursuant to
				this subparagraph, except that any drug reporting information submitted
				pursuant to this subparagraph and the information accompanying such reporting
				shall be exempt from such inspection, unless the Secretary finds that such an
				exemption would be inconsistent with the protection of the public
				health.
									(B)Drug reporting
				by compounding manufacturers
									(i)In
				generalEach com­pound­ing manufacturer who registers with the
				Secretary under subparagraph (A) shall submit to the Secretary, once during the
				month of June of each year and once during the month of December of each year,
				a report—
										(I)identifying the
				drugs compounded by such compounding manufacturer during the previous 6-month
				period; and
										(II)with respect to
				each drug identified under subclause (I), providing the active ingredient, the
				source of such active ingredient, the National Drug Code number of the source
				drug or bulk active ingredient, the strength of the active ingredient per unit,
				the dosage form and route of administration, the package description, the
				number of individual units produced, the National Drug Code number of the final
				product, and which conforms to other applicable requirements identified by the
				Secretary in accordance with clause (ii).
										(ii)FormEach
				report under clause (i) shall be prepared in such form and manner as the
				Secretary may prescribe by regulation or guidance.
									(C)Electronic
				registration and reportingRegistrations and drug reporting under
				this paragraph (including the submission of updated information) shall be
				submitted to the Secretary by electronic means unless the Secretary grants a
				request for waiver of such requirement because use of electronic means is not
				reasonable for the person requesting waiver.
								(D)Risk-based
				inspection frequency
									(i)In
				generalCompounding manufacturers shall be subject to inspection
				pursuant to section 704.
									(ii)Risk-based
				scheduleThe Secretary, acting through one or more officers or
				employees duly designated by the Secretary, shall inspect compounding
				manufacturers described in clause (i) in accordance with a risk-based schedule
				established by the Secretary.
									(iii)Risk
				factorsIn establishing the risk-based schedule under clause
				(ii), the Secretary shall inspect compounding manufacturers according to the
				known safety risks of such compounding manufacturers, which shall be based on
				the following factors:
										(I)The compliance
				history of the compounding manufacturer.
										(II)The record,
				history, and nature of recalls linked to the compounding manufacturer.
										(III)The inherent
				risk of the drug compounded at the compounding manufacturer.
										(IV)The inspection
				frequency and history of the compounding manufacturer, including whether the
				compounding manufacturer has been inspected pursuant to section 704 within the
				last 4 years.
										(V)Any other criteria
				deemed necessary and appropriate by the Secretary for purposes of allocating
				inspection resources.
										(3)Adverse event
				reporting
								(A)DefinitionsIn
				this paragraph:
									(i)Adverse
				eventThe term adverse event means any
				health-related event associated with the use of a compounded drug that is
				adverse, including—
										(I)an event occurring
				in the course of the use of the drug in professional practice;
										(II)an event
				occurring from an overdose of the drug, whether accidental or
				intentional;
										(III)an event
				occurring from abuse of the drug;
										(IV)an event
				occurring from withdrawal of the drug; and
										(V)any failure of
				expected pharmacological action of the drug.
										(ii)Serious adverse
				eventThe term serious adverse event means an
				adverse event that—
										(I)results in—
											(aa)death;
											(bb)an adverse drug
				event that places the patient at immediate risk of death from the adverse drug
				event as it occurred (not including an adverse drug event that might have
				caused death had it occurred in a more severe form);
											(cc)inpatient
				hospitalization or prolongation of existing hospitalization;
											(dd)a persistent or
				significant incapacity or substantial disruption of the ability to conduct
				normal life functions; or
											(ee)a congenital
				anomaly or birth defect; or
											(II)based on
				appropriate medical judgment, may jeopardize the patient and may require a
				medical or surgical intervention to prevent an outcome described in subclause
				(I).
										(B)Reports
									(i)Adverse event
				reporting requirement
										(I)15-day
				reportIf a compounding manufacturer becomes aware of any serious
				adverse event, such manufacturer shall submit reports of each instance to the
				Secretary as soon as practicable, but in no case later than 15 calendar days
				after the initial receipt of the applicable information. Such manufacturer
				shall investigate and submit to the Secretary followup reports for each such
				instance not later than 15 calendar days after receipt of new information or as
				requested by the Secretary. Unless and until the Secretary establishes the
				content and format of adverse event reports by guidance or regulation, reports
				shall be submitted in accordance with the content and format requirements under
				section 310.305 of title 21, Code of Federal Regulations (or any successor
				regulations) (in the case of human drugs), section 600.80 of title 21, Code of
				Federal Regulations (or any successor regulations) (in the case of biological
				products), or section 514.80 of title 21, Code of Federal Regulations (or any
				successor regulations) (in the case of animal drugs).
										(II)Annual
				reportCompounding manufacturers that report serious adverse
				events shall submit in December of each year a narrative summary of any
				analysis of each report submitted under subclause (I), including a history of
				actions taken during the year because of each report, using the content,
				format, and manner established by the Secretary by guidance or regulation.
				Until such time as the Secretary publishes such guidance or regulation, each
				compounding manufacturer shall retain such summaries as part of the records to
				be maintained in accordance with subparagraph (C).
										(ii)Product quality
				reporting requirementNot later than 3 calendar days after the
				compounding manufacturer becomes aware of information pertaining to sterility,
				stability, or other product quality concerns that could result in serious
				adverse events, the compounding manufacturer shall submit to the Secretary a
				product quality report, in a form and manner established by the Secretary by
				guidance or regulation.
									(C)Maintenance of
				recordsA compounding manufacturer shall maintain for a period of
				10 years records of all serious adverse drug events known to the compound
				manufacturer in accordance with section 314.80(i) of title 21, Code of Federal
				Regulations (or any successor regulation), or as otherwise directed by the
				Secretary in regulations.
								(4)Labeling of
				drugs
								(A)LabelThe
				label of a drug compounded by a compounding manufacturer shall include—
									(i)the statement
				This is a compounded drug. or a reasonable comparable
				alternative statement (as specified by the Secretary) that identifies the drug
				as a compounded drug;
									(ii)the name,
				address, and phone number of the applicable compounding manufacturer;
				and
									(iii)with respect to
				the compounded drug—
										(I)the lot or batch
				number;
										(II)the established
				name of the medication;
										(III)the dosage form
				and strength;
										(IV)the statement of
				quantity or volume, as appropriate;
										(V)in the case of a
				drug intended for use in a food-producing animal, the withdrawal period
				established pursuant to subsection (e)(5) to ensure that no residues from the
				compounded drug can be detected in edible tissues of the treated animal;
										(VI)the date that the
				drug was compounded;
										(VII)the expiration
				date;
										(VIII)storage and
				handling instructions;
										(IX)the National Drug
				Code number, if available;
										(X)the not for
				resale statement required as required by subsection (f)(1)(C);
				and
										(XI)subject to
				subparagraph (B)(i), a list of active and inactive ingredients, identified by
				established name and the quantity or proportion of each ingredient.
										(B)ContainerThe
				container from which the individual units of a drug compounded by a compounding
				manufacturer are removed for dispensing or for administration (such as a
				plastic bag containing individual product syringes) shall include—
									(i)the information
				described under subparagraph (A)(iii)(XI), if there is not space on the label
				for such information;
									(ii)the following
				information to facilitate adverse event reporting: www.fda.gov/medwatch and
				1–800–FDA–1088; and
									(iii)the directions
				for use, including dosage and administration, as appropriate.
									(C)Additional
				informationThe label and labeling of a drug compounded by a
				compounding manufacturer shall include any other information as determined
				necessary and specified in regulations promulgated by the Secretary.
								(h)Compounding
				manufacturer establishment and reinspection fees
							(1)DefinitionsIn
				this subsection—
								(A)the term
				affiliate has the meaning given such term in section
				735(11);
								(B)the term
				gross annual sales means the total worldwide gross annual sales,
				in United States dollars, for a compounding manufacturer, including the sales
				of all the affiliates of the compounding manufacturer; and
								(C)the term
				reinspection means, with respect to a compounding manufacturer,
				one or more inspections conducted under section 704 subsequent to an inspection
				conducted under such provision which identified noncompliance materially
				related to an applicable requirement of this Act, specifically to determine
				whether compliance has been achieved to the Secretary's satisfaction.
								(2)Establishment
				and reinspection feesFor fiscal year 2015 and each subsequent
				fiscal year, the Secretary shall, in accordance with this subsection, assess
				and collect—
								(A)an annual
				establishment fee from each compounding manufacturer to cover
				inspection-related costs relating to inspections of drug compounders for such
				year; and
								(B)a reinspection fee
				from each compounding manufacturer subject to a reinspection in such fiscal
				year.
								(3)Establishment
				and reinspection fee settingThe Secretary shall establish the
				establishment and reinspection fee to be collected under this subsection for
				each fiscal year, based on the methodology described in paragraph (4) and shall
				publish such fee in a Federal Register notice not later than 60 days before the
				start of each such year.
							(4)Amount of
				establishment and reinspection fee
								(A)In
				generalExcept as provided in subparagraph (D), the amount of the
				annual establishment fee and the reinspection fee (if applicable) under
				paragraph (2) for each compounding manufacturer in a fiscal year shall be equal
				to the sum of—
									(i)(I)$15,000 per compounding
				manufacturer, multiplied by
										(II)the inflation
				adjustment factor described in subparagraph (B); plus
										(ii)the small
				business adjustment factor described in subparagraph (C).
									(B)Inflation
				adjustment factor
									(i)In
				generalFor fiscal year 2015 and subsequent fiscal years, the
				revenues established in subparagraph (A) shall be adjusted by the Secretary by
				notice, published in the Federal Register, for a fiscal year by the amount
				equal to the sum of—
										(I)one;
										(II)the average
				annual percent change in the cost, per full-time equivalent position of the
				Food and Drug Administration, of all personnel compensation and benefits paid
				with respect to such positions for the first 3 years of the preceding 4 fiscal
				years, multiplied by the proportion of personnel compensation and benefits
				costs to total costs of an average full-time equivalent position of the Food
				and Drug Administration for the first 3 years of the preceding 4 fiscal years,
				and
										(III)the average
				annual percent change that occurred in the Consumer Price Index for urban
				consumers (U.S. City Average; Not Seasonally Adjusted; All items; Annual Index)
				for the first 3 years of the preceding 4 years of available data multiplied by
				the proportion of all costs other than personnel compensation and benefits
				costs to total costs of an average full-time equivalent position of the Food
				and Drug Administration for the first 3 years of the preceding 4 fiscal
				years.
										(ii)Compounded
				basisThe adjustment made each fiscal year under clause (i) shall
				be added on a compounded basis to the sum of all adjustments made each fiscal
				year after fiscal year 2014 under clause (i).
									(C)Small business
				adjustment factorThe small business adjustment factor described
				in subparagraph (A)(ii) shall be an amount established by the Secretary for
				each fiscal year based on the Secretary’s estimate of—
									(i)the number of
				small businesses that will pay a reduced establishment fee for such fiscal
				year; and
									(ii)the adjustment to
				the establishment fee necessary to achieve total fees equaling the total fees
				that the Secretary would have collected if no entity qualified for the small
				business exception in subparagraph (D).
									(D)Exception for
				small businesses
									(i)In
				generalIn the case of a compounding manufacturer with gross
				annual sales of $1,000,000 or less in the 12 months ending June 1 of the fiscal
				year immediately preceding the fiscal year in which the fees under this
				subsection are assessed, the amount of the establishment fee and reinspection
				fee under paragraph (2) for a fiscal year shall be equal to
				1/3 of the amount calculated under subparagraph (A)(i) in
				such fiscal year.
									(ii)ApplicationThe
				Secretary may require a small business to apply for the exception under this
				subparagraph by certifying its gross annual sales for the 12 months ending June
				1 of the fiscal year immediately preceding the fiscal year in which fees under
				this subsection are assessed. Any such application must be submitted to the
				Secretary prior to August 1 for the following fiscal year. Any statement or
				representation made to the Secretary shall be subject to section 1001 of title
				18, United States Code.
									(E)Crediting of
				feesIn establishing the small business adjustment factor under
				subparagraph (C) for a fiscal year, the Secretary shall provide for the
				crediting of fees from the previous year to the next year if the Secretary
				overestimated the amount of the small business adjustment factor for such
				previous fiscal year, and consider the need to account for any adjustment of
				fees and such other factors as the Secretary determines appropriate.
								(5)Use of
				feesThe Secretary shall make all of the fees collected pursuant
				to subparagraph (A) and (B) of paragraph (2) available solely to pay for the
				inspection-related costs (including re-inspection) for the oversight of drug
				compounding.
							(6)Supplement not
				supplantFunds received by the Secretary pursuant to this
				subsection shall be used to supplement and not supplant any other Federal funds
				available to carry out the activities described in this subsection.
							(7)Crediting and
				availability of feesFees authorized under this subsection shall
				be collected and available for obligation only to the extent and in the amount
				provided in advance in appropriations Acts. Such fees are authorized to remain
				available until expended. Such sums as may be necessary may be transferred from
				the Food and Drug Administration salaries and expenses appropriation account
				without fiscal year limitation to such appropriation account for salaries and
				expenses with such fiscal year limitation. The sums transferred shall be
				available solely for the purpose of paying the inspection-related costs
				(including reinspection) for the oversight of drug compounding.
							(8)Collection of
				fees
								(A)Establishment
				feeA compounding manufacturer shall remit the establishment fee
				due under this subsection in a fiscal year when submitting a registration
				pursuant to subsection (g) for such fiscal year.
								(B)Reinspection
				feeThe Secretary shall specify in the Federal Register notice
				described in paragraph (3) the manner in which reinspection fees assessed under
				this subsection shall be collected and the timeline for payment of such fees.
				Such a fee shall be collected after the Secretary has conducted a reinspection
				of the compounding manufacturer involved.
								(C)Effect of
				failure to pay fees
									(i)RegistrationA
				compounding manufacturer shall not be considered registered under subsection
				(g) in a fiscal year until the date that the compounding manufacturer remits
				the establishment fee under this subsection for such fiscal year.
									(ii)MisbrandingAll
				drugs compounded by a compounding manufacturer for which any establishment fee
				or reinspection fee has not been paid as required by this subsection shall be
				deemed misbranded under section 502(cc) until the fees owed for such
				compounding manufacturer under this subsection have been paid.
									(D)Collection of
				unpaid feesIn any case where the Secretary does not receive
				payment of a fee assessed under this subsection within 30 days after it is due,
				such fee shall be treated as a claim of the United States Government subject to
				provisions of subchapter II of chapter 37 of title 31, United States
				Code.
								(9)Annual report to
				congressNot later than 120 days after each fiscal year in which
				fees are assessed and collected under this subsection, the Secretary shall
				submit a report to the Committee on Health, Education, Labor, and Pensions of
				the Senate and the Committee on Energy and Commerce of the House of
				Representatives, to include a description of fees assessed and collected for
				each year, a summary description of entities paying the fees, and the number of
				inspections and reinspections of such entities performed each year.
							(10)Authorization
				of appropriationsFor fiscal year 2015 and each subsequent fiscal
				year, there is authorized to be appropriated for fees under this subsection an
				amount equivalent to the total amount of fees assessed for such fiscal year
				under this subsection.
							(i)Action by
				Secretary regarding complaints from State boards of pharmacy
							(1)DesignationThe
				Secretary shall designate a point of contact and establish a format and
				procedure for a State Board of Pharmacy to notify the Secretary if it appears
				to a State Board of Pharmacy that an entity licensed by a State as a pharmacy
				is required to be registered with the Secretary as a compounding
				manufacturer.
							(2)DeterminationIf
				the Secretary determines that such an entity described in paragraph (1) is
				required to be registered with the Secretary as a compounding manufacturer, the
				Secretary shall transmit such determination to the State Board of Pharmacy in
				the State in which the entity is located, and to the State Board of Pharmacy in
				the notifying State, if different, within 15 days of such determination.
							(3)EffectThe
				Secretary shall encourage direct communications between States regarding
				traditional compounders. Nothing in this subsection shall expand the
				Secretary’s authority over or responsibility for traditional
				compounding.
							(j)Prescription
				order referenceFor purposes of this section, reference to a
				prescription order for an identified individual patient includes, in the case
				of animal drugs, a prescription order for a specific herd or flock (or other
				identified group) of
				animals.
						.
			(c)Prohibited
			 actSection 301 (21 U.S.C. 331) is amended—
				(1)in subsection (e),
			 by striking 417, 416, 504 and inserting 417, 416,
			 503A(g), 504; and
				(2)by adding at the
			 end the following:
					
						(ccc)The resale of a
				compounded drug that is labeled not for resale as required by
				section
				503A.
						.
				(d)Report by
			 GAONot later than November 1, 2016, the Comptroller General of
			 the United States shall conduct study and submit to Congress a report regarding
			 the impact of this Act (and the amendments made by this Act) on the safety of
			 animal drug compounding and the availability of safe and effective drugs for
			 animals.
			3.Other
			 requirements relating to compounding manufacturers
			(a)LabelingSection 502 (21 U.S.C. 352) is amended by
			 adding at the end the following:
				
					(bb)If it is a
				compounded drug and the labeling does not include the information as required
				by subsections (f)(1)(C) and (g)(4) of section 503A, as applicable.
					(cc)If it is a drug,
				and it was compounded by a compounding manufacturer for which fees have not
				been paid as required by section
				503A(g).
					.
			(b)Application of
			 inspection requirements to compounding manufacturersSection
			 704(a)(2) (21 U.S.C. 374(a)(2)) is amended by adding at the end the following
			 flush text:
				
					The exemption in subparagraph (A)
				does not apply with respect to compounding manufacturers (as such term is
				defined in section
				503A)..
			(c)Adulteration of
			 compounded animal drugs containing drug residuesSection
			 402(a)(2)(C) is amended by striking 512; and inserting
			 512; or (iii) any residue from a compounded animal drug;.
			4.ImplementationIn promulgating any regulations to implement
			 this Act (and the amendments made by this Act), the Secretary of Health and
			 Human Services shall—
			(1)issue a notice of
			 proposed rulemaking that includes the proposed regulation;
			(2)provide a period
			 of not less than 60 days for comments on the proposed regulation; and
			(3)publish the final
			 regulation not more than 18 months following publication of the proposed rule
			 and not less than 30 days before the effective date of such final
			 regulation.
			5.Effective
			 dateThis Act (and the
			 amendments made by this Act) shall take effect on the date that is 1 year after
			 the date of enactment of this Act.
		
	
		1.Short titleThis Act may be cited as the
			 Pharmaceutical Quality, Security, and Accountability Act.
		2.References in Act; table
			 of contents
			(a)References in
			 ActExcept as otherwise specified, amendments made by this Act to
			 a section or other provision of law are amendments to such section or other
			 provision of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et
			 seq.).
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short
				title.
					Sec. 2. References in Act; table of
				contents.
					TITLE I—Human drug
				compounding
					Sec. 101. Short title.
					Sec. 102. Regulation of human drug
				compounding.
					Sec. 103. Other requirements.
					Sec. 104. Implementation.
					Sec. 105. Effective date.
					TITLE II—Drug Supply Chain
				Security
					Sec. 201. Short title.
					Sec. 202. Pharmaceutical distribution supply
				chain.
					Sec. 203. Enhanced drug distribution
				security.
					Sec. 204. National licensure standards for
				prescription drug wholesale distributors.
					Sec. 205. National licensure standards for
				third-party logistics providers; uniform national policy.
					Sec. 206. Penalties.
					Sec. 207. Conforming amendment.
					Sec. 208. Savings clause.
				
			IHuman drug
			 compounding
			101.Short
			 titleThis title may be cited
			 as the Pharmaceutical Compounding
			 Quality and Accountability Act.
			102.Regulation of human
			 drug compounding
				(a)Clarification of new
			 drug statusFor purposes of the Federal Food, Drug and Cosmetic
			 Act (21 U.S.C. 301 et seq.), the term new drug (as defined in
			 section 201(p) of such Act) shall include a compounded human drug.
				(b)Regulation of human
			 drug compoundingSection 503A (21 U.S.C. 353a) is amended to read
			 as follows:
					
						503A.Human drug
				compounding
							(a)Scope
								(1)CompoundingIn
				this section, the terms compounding and
				compound—
									(A)include—
										(i)the combining, admixing,
				mixing, diluting, reconstituting, or otherwise altering of a marketed
				drug;
										(ii)compounding a drug from
				a bulk drug substance; and
										(iii)repackaging; and
										(B)exclude mixing,
				reconstituting, or other such acts with respect to a marketed drug that are
				limited to and performed in accordance with specific directions for such acts
				contained in approved labeling provided by a drug’s manufacturer, when
				performed based upon a prescription order for an identified individual
				patient.
									(2)Administration and
				dispensing not a saleIn this section, the terms
				sell or resale do not include—
									(A)circumstances in which
				drug is administered to a patient or provided to a patient who has been
				instructed to self-administer the drug;
									(B)the dispensing of a drug
				pursuant to a prescription executed in accordance with section 503(b)(1);
				or
									(C)any fee associated with
				such administration, provision, or dispensing of the drug.
									(3)Inapplicability to
				certain drugs
									(A)In
				generalFor purposes of this section, the activities described in
				paragraph (1) shall not be considered compounding if such
				activities are conducted in whole or in part with respect to a drug described
				in subparagraph (B).
									(B)Excluded
				drugsThe drugs described in this subparagraph are the
				following:
										(i)Blood and blood
				components for transfusion.
										(ii)Medical gases, as
				defined in section 575.
										(4)Animal drugs for human
				useNothing in this section shall be construed to permit the use
				of animal drugs in compounding a drug for human use.
								(b)DefinitionsIn
				this section:
								(1)Compounding
				manufacturer
									(A)In
				generalThe term compounding manufacturer means a
				facility at one geographic location or address—
										(i)that compounds any
				sterile drug without receiving a prescription order for an identified
				individual patient for such sterile drug prior to beginning compounding, and
				distributes or offers to sell such compounded sterile drug in interstate
				commerce; or
										(ii)that repackages any
				preservative-free sterile drug or engages in sterile pooling.
										(B)Exclusions
										(i)Excluded
				activitiesNotwithstanding subparagraph (A)(ii), a facility shall
				not be considered a compounding manufacturer if such facility—
											(I)repackages drugs in
				accordance with section 506F or the final guidance described in section 506F(d)
				once the final guidance is published; and
											(II)does not otherwise meet
				the definition of compounding manufacturer under subparagraph (A).
											(ii)Compounding nuclear
				pharmacyThe term compounding manufacturer shall not
				include a compounding nuclear pharmacy.
										(2)Compounding nuclear
				pharmacyThe term compounding nuclear pharmacy means
				an entity that—
									(A)is a State-licensed
				pharmacy or a Federal facility;
									(B)holds a license currently
				in effect from the Nuclear Regulatory Commission or from a State pursuant to an
				agreement with such commission under section 274 of the Atomic Energy Act of
				1954; and
									(C)does not compound
				non-radioactive drugs that would cause the entity to be a compounding
				manufacturer described in paragraph (1)(A).
									(3)CopyThe
				term copy means an identical or nearly identical version of a
				drug.
								(4)PractitionerThe
				term practitioner includes a physician or any other person that is
				authorized to prescribe medication under State law.
								(5)Radioactive
				drugThe term radioactive drug—
									(A)means any substance
				defined as a drug in section 201(g)(1) that exhibits spontaneous disintegration
				of unstable nuclei with the emission of nuclear particles or photons and
				includes any nonradioactive reagent kit or nuclide regenerator which is
				intended to be used in the preparation of any such substance but does not
				include drugs such as carbon-containing compounds or potassium-containing salts
				which contain trace quantities of naturally occurring radionuclides; and
									(B)includes a
				radioactive biological product, which means a biological product
				which is labeled with a radionuclide or intended solely to be labeled with a
				radionuclide.
									(6)Repackage or
				repackagingThe term repackage or
				repackaging—
									(A)means taking a drug
				approved under section 505 or licensed under section 351 of the Public Health
				Service Act from the container in which it is distributed by the original
				manufacturer and placing it in a different container of the same or smaller
				size without further manipulating the drug (such as by diluting it or mixing it
				with another, different drug or drugs); and
									(B)does not include removing
				the drug from its original container for immediate administration to an
				identified individual patient, such as withdrawing a drug into a syringe for
				immediate injection or filling a cassette for immediate use within a drug
				delivery device.
									(7)Sterile
				drugThe term sterile drug means a drug that
				is—
									(A)intended for parenteral
				administration;
									(B)an ophthalmic or oral
				inhalation drug in aqueous format; or
									(C)required to be sterile
				under Federal or State law.
									(8)Sterile
				poolingThe term sterile pooling—
									(A)means taking a single
				sterile drug approved under section 505 from the container in which it is
				distributed by the original manufacturer and combining it with the same sterile
				drug from one or more other containers without or before further manipulating
				the product (such as by diluting it or mixing it with another, different drug
				or drugs);
									(B)does not include
				combining the drug from two or more separate containers of the same drug when a
				single container of the drug is not sufficient to prepare a single dose for
				administration to an individual patient; and
									(C)does not include
				combining a single drug from two or more separate containers of component
				products of a parenteral nutrition product, if such pooling, labeling, and use
				of the finished parenteral nutrition product, comply with State pharmacy
				law.
									(9)Traditional
				compounder
									(A)In
				generalThe term traditional compounder means a
				facility operating pursuant to State law—
										(i)wherein a drug is
				compounded by—
											(I)a licensed pharmacist in
				a State-licensed pharmacy or a licensed Federal facility; or
											(II)a licensed
				physician;
											(ii)that—
											(I)compounds a drug upon
				receipt of a prescription order for an identified individual patient; or
											(II)compounds a drug in
				limited quantities before receipt of a prescription order for an identified
				individual patient, if such compounding is based on a history of the licensed
				pharmacist or licensed physician receiving prescription orders for the
				compounding of the drug, which orders have been generated solely within an
				established relationship between the licensed pharmacist or licensed physician
				and—
												(aa)such individual patient
				for whom the prescription order will be provided; or
												(bb)the licensed physician
				or other licensed practitioner who will write such prescription order;
				and
												(iii)that does not meet the
				definition of a compounding manufacturer under paragraph (1).
										(B)Exceptions
										(i)Hospitals and health
				systemsA pharmacy within a hospital or health system shall be
				considered a traditional compounder if such pharmacy otherwise meets the
				definition under subparagraph (A) and if, with respect to a drug compounded by
				such pharmacy, the only activity conducted by the pharmacy is to dispense or
				administer such drug (which may include interstate shipment) solely to a
				patient of such hospital or health system.
										(ii)Health system
				definedThe term health system—
											(I)means an entity that owns
				and operates—
												(aa)one hospital; or
												(bb)two or more hospitals
				that have common access to databases with drug order information for patients;
				and
												(II)includes only the
				inpatient, outpatient, and ambulatory facilities wholly owned and operated by
				such entity, and accredited by a national accreditation body recognized by the
				Secretary.
											(c)Exemptions from certain
				requirements
								(1)In
				generalExcept as otherwise provided in paragraphs (2), (3), and
				(4), a compounded drug shall be subject to all the requirements of this Act
				applicable to new drugs.
								(2)Drugs compounded by
				traditional compoundersSections 501(a)(2)(B), 502(f)(1), and 505
				of this Act and section 351 of the Public Health Service Act shall not apply to
				a compounded drug if such drug—
									(A)is compounded by a
				traditional compounder that is in compliance with this section; and
									(B)meets the requirements of
				this section applicable to drugs compounded by traditional compounders.
									(3)Drugs compounded by
				compounding manufacturersSections 502(f)(1) and 505 of this Act
				and section 351 of the Public Health Service Act shall not apply to a
				compounded prescription drug, if such prescription drug—
									(A)is compounded by a
				compounding manufacturer—
										(i)that is not licensed as a
				pharmacy in any State; and
										(ii)that is in compliance
				with this section; and
										(B)meets the requirements of
				this section applicable to drugs compounded by compounding
				manufacturers.
									(4)Drugs compounded by
				compounding nuclear pharmaciesSections 501(a)(2)(B), 502(f)(1),
				and 505 of this Act and section 351 of the Public Health Service Act shall not
				apply to a compounded radioactive drug if such drug is compounded—
									(A)by a licensed pharmacist
				in a compounding nuclear pharmacy;
									(B)solely using a
				radioactive drug approved under section 505 or licensed under section 351 of
				the Public Health Service Act, and one or more ingredients in compliance with
				subsection (e)(1)(B); and
									(C)in compliance with the
				United States Pharmacopoeia chapters on pharmacy compounding.
									(d)Drugs that may not be
				compounded
								(1)In
				generalThe following drugs may not be compounded:
									(A)Drugs that are
				demonstrably difficult to compoundA drug or category of drugs
				that presents demonstrable difficulties for compounding, which may include a
				complex dosage form or biological product, as designated by the Secretary
				pursuant to paragraph (2).
									(B)Marketed
				drugsA drug (other than a biological product) that is a copy of
				a marketed drug approved under 505 or a variation of such drug compounded from
				bulk drug substances, except as provided in paragraph (3).
									(C)Biological
				productsA drug that is a biological product, except as provided
				in paragraph (4).
									(D)Drugs subject to risk
				evaluation and mitigation strategyA copy or variation of a drug
				approved under section 505 or licensed under section 351 of the Public Health
				Service Act that is the subject of a risk evaluation and mitigation strategy
				approved with elements to assure safe use pursuant to section 505–1, except
				provided in paragraph (5).
									(E)Drugs removed for
				safety and efficacyA drug that appears on a list published by
				the Secretary in the Federal Register of drugs that have been withdrawn or
				removed from the market because such drug or components of such drug have been
				found to be unsafe or not effective.
									(2)Drugs that are
				demonstrably difficult to compound
									(A)In
				generalThe Secretary may promulgate a regulation that designates
				drugs or categories of drugs that are demonstrably difficult to compound that
				may not be compounded, or that may be compounded only under conditions
				specified by the Secretary. Such regulation may include the designation of
				drugs or categories of drugs that are complex dosage forms or biological
				products, such as extended release products, metered dose inhalers, transdermal
				patches, and sterile liposomal products.
									(B)Interim list
										(i)In
				generalBefore the effective date of the regulation promulgated
				under subparagraph (A), the Secretary may designate drugs or categories of
				drugs that present demonstrable difficulties for compounding, which may include
				complex dosage forms or biological products that cannot be compounded, except
				under conditions specified by the Secretary, by—
											(I)publishing a notice of
				such drugs or categories of drugs proposed for designation, including the
				rationale for such designation, in the Federal Register;
											(II)providing a period of
				not less than 60 calendar days for comment on the notice; and
											(III)publishing a notice in
				the Federal Register designating such drugs or categories of drugs that cannot
				be compounded, including the rationale for such designation.
											(ii)SunsetAny
				notice provided under clause (i) shall cease to have force or effect on the
				date that is 5 years after the date of enactment of the Pharmaceutical
				Compounding Quality and Accountability Act or on the effective date of the
				final regulation under subparagraph (A), whichever is earlier.
										(C)Consultation with
				stakeholdersPrior to establishing the lists described in this
				paragraph, the Secretary shall consult with relevant stakeholders including
				pharmacists, professional associations, patient and public health advocacy
				groups, manufacturers and physicians about the need for the compounded drugs to
				be included or excluded from the lists.
									(D)Updates to difficult to
				compound listFive years after the effective date of the
				regulation described in subparagraph (A), and every 5 years thereafter, the
				Secretary shall publish a Federal Register notice seeking public input about
				the need for the compounded drugs to be included or excluded from the list
				described in subparagraph (A). Nothing in the previous sentence prohibits
				notifications or submissions before or during any 5-year period described under
				such sentence regarding the need for the compounded drugs to be included or
				excluded from the list.
									(3)Exceptions regarding
				marketed drugs
									(A)In
				generalA drug (other than a biological product) that is a copy
				of a marketed drug approved under 505, including variations of such drug
				compounded from bulk drug substances, may be compounded only if—
										(i)the compounded variation
				produces for the individually identified patient a clinical difference between
				the compounded drug and such marketed drug, as determined by the prescribing
				practitioner, and, prior to beginning compounding such variation, the
				traditional compounder compounding the variation receives a prescription order
				for an identified individual patient specifying that the variation may be
				compounded; or
										(ii)(I)such marketed drug, at
				the time of compounding a copy of such drug and at the time of distribution of
				the compounded drug, is on the drug shortage list under section 506E, or has
				otherwise been identified by the Secretary, in the Secretary's sole discretion,
				as in shortage, such as in a specific region or on a drug shortage list
				maintained by a private party;
											(II)the facility compounding
				the drug notifies the Secretary not later than 3 calendar days after beginning
				the compounding; and
											(III)in the case of a
				compounding manufacturer, the compounding manufacturer has registered under
				subsection (g)(2) as an entity that intends to compound pursuant to this
				paragraph and notifies the Secretary at least 14 calendar days prior to
				beginning the compounding.
											(B)Notice
				waiverThe Secretary may waive a notice required under
				subparagraph (A)(ii).
									(C)ExclusionFor
				purposes of this paragraph, repackaging a marketed drug approved under section
				505 does not make the repackaged drug a copy of such marketed drug, unless the
				repackaged drug is also a marketed drug approved under section 505.
									(4)Exceptions regarding
				biological products
									(A)In
				generalA drug that is a variation of a licensed biological
				product may be compounded only if—
										(i)(I)such compounded
				variation is compounded solely using a licensed biological product, or solely
				using a licensed biological product and one or more ingredients in compliance
				with subsection (e)(1)(B); or
											(II)in the case of a
				licensed allergenic product, such variation is compounded solely using one or
				more licensed allergenic products, or solely using one or more licensed
				allergenic products and one or more ingredients in compliance with subsection
				(e)(1)(B);
											(ii)such compounded
				variation produces for the patient a clinical difference between such
				compounded variation and the licensed biological product, as determined
				by—
											(I)the prescribing
				practitioner (in the case of a variation compounded by a traditional
				compounder); or
											(II)a licensed practitioner
				responsible for the patient’s care in a health care entity that provides
				medical services through licensed practitioners directly to patients (in the
				case of a variation compounded by a compounding manufacturer);
											(iii)prior to beginning
				compounding—
											(I)except as provided in
				subparagraph (B), the traditional compounder receives a prescription order for
				an identified individual patient specifying that the biological product may be
				compounded for an identified individual patient; or
											(II)the compounding
				manufacturer receives a duly authorized medical order from a health care entity
				that provides medical services through licensed practitioners directly to
				patients, specifying that the biological product may be compounded based on
				such order for an identified patient or patients; and
											(iv)in the case of a
				radioactive biological product, the compounded variation is compounded by a
				compounding nuclear pharmacy in accordance with subsection (b)(2).
										(B)Special rule for
				pediatric usesA traditional compounder that is a hospital or
				health system may begin compounding a drug that is a variation of a licensed
				biological product prior to receiving a prescription order as required under
				subparagraph (A)(iii) if—
										(i)such compounded variation
				is a diluted or repackaged variation of the licensed biological product for
				emergent use in pediatric patients; and
										(ii)such compounded
				variation produces for the patient a clinical difference between such
				compounded variation and the licensed biological product, as determined by a
				licensed practitioner responsible for the patient’s care in the hospital or
				health system.
										(C)InapplicabilityClauses
				(ii) and (iii) of subparagraph (A) shall not apply to a compounded allergenic
				product.
									(D)PoolingNotwithstanding
				any other provision of this section, sterile pooling of a biological product is
				not permitted.
									(5)Requirement for drugs
				that have risk evaluation and mitigation strategies
									(A)In
				generalA copy or variation of a drug approved under section 505
				or biological product licensed under section 351 of the Public Health Service
				Act that is the subject of a risk evaluation and mitigation strategy approved
				with elements to assure safe use pursuant to section 505–1, may be compounded
				only if—
										(i)the entity compounding
				the copy or variation receives a prescription order for an identified
				individual patient specifying that the drug or biological product may be
				compounded; and
										(ii)the entity compounding
				the copy or variation demonstrates to the Secretary, prior to beginning
				compounding, that the entity will utilize controls that are comparable to the
				controls applicable under the relevant risk evaluation and mitigation strategy
				for the approved drug or licensed biological product.
										(B)EffectNothing
				in this paragraph shall be construed to permit compounding a copy or variation
				of a drug other than as permitted in paragraphs (3) and (4).
									(e)Quality of drug
				ingredients
								(1)Human
				drugsA traditional compounder or a compounding manufacturer
				shall—
									(A)if compounding a drug
				from bulk drug substances (as defined in regulations of the Secretary published
				at section 207.3(a)(4) of title 21, Code of Federal Regulations (or any
				successor regulations)), use only bulk substances—
										(i)that—
											(I)comply with the standards
				of an applicable United States Pharmacopoeia or National Formulary monograph,
				if a monograph exists and has not been identified under paragraph (2);
											(II)if such a monograph does
				not exist, are drug substances that are components of drugs approved by the
				Secretary; or
											(III)if such a monograph
				does not exist and the drug substance is not a component of a drug approved by
				the Secretary, that appear on a list developed by the Secretary through
				regulations issued by the Secretary;
											(ii)that are manufactured by
				an establishment that is registered under section 510 (including a foreign
				establishment that is registered under section 510(i)); and
										(iii)that are accompanied by
				valid certificates of analysis for each specific lot of bulk drug
				substance;
										(B)use ingredients (other
				than bulk drug substances) that comply with the standards of an applicable
				United States Pharmacopoeia or National Formulary monograph, if a monograph
				exists and has not been identified under paragraph (2); and
									(C)in the case of a
				traditional compounder, comply with the standards of the United States
				Pharmacopoeia chapters on pharmacy compounding.
									(2)Identification by
				secretary
									(A)In
				generalNotwithstanding the existence of an applicable monograph
				under subparagraph (A)(i)(I) or (B) of paragraph (1), the Secretary may
				identify bulk substances that the Secretary determines, based on public health
				concerns, may not be used in compounding a drug.
									(B)ProcedureIn
				identifying the bulk substances that may not be used in compounding, the
				Secretary shall—
										(i)publish a notice of such
				bulk substances proposed for identification in the Federal Register, including
				the rationale for such proposal;
										(ii)provide a period of not
				less than 60 calendar days for comment on the notice; and
										(iii)publish a notice in the
				Federal Register identifying the bulk substances that may not be used in
				compounding a drug.
										(f)Requirements regarding
				wholesaling and labeling applicable to traditional compounders and compounding
				manufacturersA compounded drug—
								(1)may not be sold by an
				entity other than the compounding manufacturer or traditional compounder that
				compounded the drug;
								(2)compounded by a
				compounding manufacturer may not be sold or transferred to an entity other than
				a health care entity that provides medical services through licensed
				practitioners directly to patients, or a network of such providers, except that
				a compounding manufacturer may transfer without profit a compounded sterile
				drug to a licensed pharmacy if—
									(A)as of the date of
				enactment of the Pharmaceutical Compounding Quality and Accountability Act, and
				at the time of such transfer, the licensed pharmacy falls under the same
				corporate ownership as the compounding manufacturer;
									(B)the transfer of such
				compounded sterile drug is solely for the purpose of dispensing the compounded
				sterile drug to the end user, who has been instructed by the prescribing
				physician to self-administer such compounded sterile drug;
									(C)as of the date of
				enactment of the Pharmaceutical Compounding Quality and Accountability Act, and
				at the time of such transfer, the compounding manufacturer is an entity wholly
				owned by an entity that provides pharmacy benefits management services on
				behalf of a health benefits plan;
									(D)the compounding
				manufacturer identifies itself to the Secretary upon registering under
				subsection (g)(2) as an entity that qualifies for the exception under this
				paragraph, and provides documentation of the compounding of such drugs as of
				the date of enactment of the Pharmaceutical Compounding Quality and
				Accountability Act, in a manner described by the Secretary; and
									(E)the compounding
				manufacturer receives confirmation from the Secretary that the compounding
				manufacturer qualifies for the exception under this paragraph and the sterile
				drug or drugs for which the exemption applies; and
									(3)in the case of a
				compounded drug offered for sale, shall be labeled not for
				resale.
								(g)Other requirements
				applicable to compounding manufacturers
								(1)Licensed pharmacist
				oversightA compounding manufacturer shall ensure that a
				pharmacist licensed in the State where the compounding manufacturer is located
				exercises direct supervision over the operations of the compounding
				manufacturer.
								(2)Registration of
				compounding manufacturers and reporting of drugs
									(A)Registration of
				compounding manufacturers
										(i)Annual
				registrationDuring the period beginning on October 1 and ending
				on December 31 each year, each compounding manufacturer shall register with the
				Secretary its name, place of business, and unique facility identifier (which
				shall conform to the requirements for the unique facility identifier
				established under section 510), and a point of contact e-mail address, and
				shall indicate whether the compounding manufacturer intends to compound drug in
				shortage pursuant to subsection (d)(3)(A)(ii).
										(ii)New compounding
				manufacturersEach compounding manufacturer, upon first engaging
				in the operations described in subsection (b)(1), shall immediately register
				with the Secretary and provide the information described under clause (i). The
				Secretary shall establish a timeline for registration for the first year
				following the effective date of the Pharmaceutical Compounding Quality and
				Accountability Act. In no case may registration be required until at least 60
				calendar days following publication of the timeline in the Federal
				Register.
										(iii)Availability of
				registration for inspectionThe Secretary shall make available
				for inspection, to any person so requesting, any registration filed pursuant to
				this subparagraph.
										(B)Drug reporting by
				compounding manufacturers
										(i)In
				generalEach compounding manufacturer who registers with the
				Secretary under subparagraph (A) shall submit to the Secretary, once during the
				month of June of each year and once during the month of December of each year,
				a report—
											(I)identifying the drugs
				compounded by such compounding manufacturer during the previous 6-month period;
				and
											(II)with respect to each
				drug identified under subclause (I), providing the active ingredient, the
				source of such active ingredient, the National Drug Code number, if available,
				of the source drug or bulk active ingredient, the strength of the active
				ingredient per unit, the dosage form and route of administration, the package
				description, the number of individual units produced, the National Drug Code
				number of the final product, if assigned.
											(ii)FormEach
				report under clause (i) shall be prepared in such form and manner as the
				Secretary may prescribe by regulation or guidance.
										(iii)ConfidentialityReports
				submitted pursuant to this subparagraph shall be exempt from inspection under
				subparagraph (A)(iii), unless the Secretary finds that such an exemption would
				be inconsistent with the protection of the public health.
										(C)Electronic registration
				and reportingRegistrations and drug reporting under this
				paragraph (including the submission of updated information) shall be submitted
				to the Secretary by electronic means unless the Secretary grants a request for
				waiver of such requirement because use of electronic means is not reasonable
				for the person requesting waiver.
									(D)Risk-based inspection
				frequency
										(i)In
				generalCompounding manufacturers shall be subject to inspection
				pursuant to section 704.
										(ii)Risk-based
				scheduleThe Secretary, acting through one or more officers or
				employees duly designated by the Secretary, shall inspect compounding
				manufacturers described in clause (i) in accordance with a risk-based schedule
				established by the Secretary.
										(iii)Risk
				factorsIn establishing the risk-based schedule under clause
				(ii), the Secretary shall inspect compounding manufacturers according to the
				known safety risks of such compounding manufacturers, which shall be based on
				the following factors:
											(I)The compliance history of
				the compounding manufacturer.
											(II)The record, history, and
				nature of recalls linked to the compounding manufacturer.
											(III)The inherent risk of
				the drug compounded at the compounding manufacturer.
											(IV)The inspection frequency
				and history of the compounding manufacturer, including whether the compounding
				manufacturer has been inspected pursuant to section 704 within the last 4
				years.
											(V)Whether the compounding
				manufacturer has registered under subsection (g)(2) as an entity that intends
				to compound pursuant to subsection (d)(3)(A)(ii).
											(VI)Any other criteria
				deemed necessary and appropriate by the Secretary for purposes of allocating
				inspection resources.
											(3)Adverse event
				reporting
									(A)DefinitionsIn
				this paragraph:
										(i)Adverse
				eventThe term adverse event means any
				health-related event associated with the use of a compounded drug that is
				adverse, including—
											(I)an event occurring in the
				course of the use of the drug in professional practice;
											(II)an event occurring from
				an overdose of the drug, whether accidental or intentional;
											(III)an event occurring from
				abuse of the drug;
											(IV)an event occurring from
				withdrawal of the drug; and
											(V)any failure of expected
				pharmacological action of the drug.
											(ii)Serious adverse
				eventThe term serious adverse event means an
				adverse event that—
											(I)results in—
												(aa)death;
												(bb)an adverse drug event
				that places the patient at immediate risk of death from the adverse drug event
				as it occurred (not including an adverse drug event that might have caused
				death had it occurred in a more severe form);
												(cc)inpatient
				hospitalization or prolongation of existing hospitalization;
												(dd)a persistent or
				significant incapacity or substantial disruption of the ability to conduct
				normal life functions; or
												(ee)a congenital anomaly or
				birth defect; or
												(II)based on appropriate
				medical judgment, may jeopardize the patient and may require a medical or
				surgical intervention to prevent an outcome described in subclause (I).
											(B)Reports
										(i)Adverse event reporting
				requirement
											(I)15-day
				reportIf a compounding manufacturer becomes aware of any serious
				adverse event, such manufacturer shall submit reports of each instance to the
				Secretary as soon as practicable, but in no case later than 15 calendar days
				after the initial receipt of the applicable information. Such manufacturer
				shall investigate and submit to the Secretary followup reports for each such
				instance not later than 15 calendar days after receipt of new information or as
				requested by the Secretary. Unless and until the Secretary establishes the
				content and format of adverse event reports by guidance or regulation, reports
				shall be submitted in accordance with the content and format requirements under
				section 310.305 of title 21, Code of Federal Regulations (or any successor
				regulations) or section 600.80 of title 21, Code of Federal Regulations (or any
				successor regulations).
											(II)Annual
				reportCompounding manufacturers that report serious adverse
				events shall submit in December of each year a narrative summary of any
				analysis of each report submitted under subclause (I), including a history of
				actions taken during the year because of each report, using the content,
				format, and manner established by the Secretary by guidance or regulation.
				Until such time as the Secretary publishes such guidance or regulation, each
				compounding manufacturer shall retain such summaries as part of the records to
				be maintained in accordance with subparagraph (C).
											(ii)Product quality
				reporting requirementNot later than 3 calendar days after the
				compounding manufacturer becomes aware of information pertaining to sterility,
				stability, or other product quality concerns that could result in serious
				adverse events, the compounding manufacturer shall submit to the Secretary a
				product quality report, in a form and manner established by the Secretary by
				guidance or regulation.
										(C)Maintenance of
				recordsA compounding manufacturer shall maintain for a period of
				10 years records of all serious adverse drug events known to the compound
				manufacturer in accordance with section 314.80(i) of title 21, Code of Federal
				Regulations (or any successor regulation), or as otherwise directed by the
				Secretary in regulations.
									(4)Labeling of
				drugs
									(A)LabelThe
				label of a drug compounded by a compounding manufacturer shall include—
										(i)the statement This
				is a compounded drug. or a reasonable comparable alternative statement
				(as specified by the Secretary) that prominently identifies the drug as a
				compounded drug;
										(ii)the name, address, and
				phone number of the applicable compounding manufacturer; and
										(iii)with respect to the
				compounded drug—
											(I)the lot or batch
				number;
											(II)the established name of
				the medication;
											(III)the dosage form and
				strength;
											(IV)the statement of
				quantity or volume, as appropriate;
											(V)the date that the drug
				was compounded;
											(VI)the expiration
				date;
											(VII)storage and handling
				instructions;
											(VIII)the National Drug Code
				number, if available;
											(IX)the not for
				resale statement as required by subsection (f)(3); and
											(X)subject to subparagraph
				(B)(i), a list of active and inactive ingredients, identified by established
				name and the quantity or proportion of each ingredient.
											(B)ContainerThe
				container from which the individual units of a drug compounded by a compounding
				manufacturer are removed for dispensing or for administration (such as a
				plastic bag containing individual product syringes) shall include—
										(i)the information described
				under subparagraph (A)(iii)(X), if there is not space on the label for such
				information;
										(ii)the following
				information to facilitate adverse event reporting: www.fda.gov/medwatch and
				1–800-FDA-1088; and
										(iii)the directions for use,
				including, as appropriate, dosage and administration.
										(C)Additional
				informationThe label and labeling of a drug compounded by a
				compounding manufacturer shall include any other information as determined
				necessary and specified in regulations promulgated by the Secretary.
									(h)Compounding
				manufacturer establishment and reinspection fees
								(1)DefinitionsIn
				this subsection—
									(A)the term
				affiliate has the meaning given such term in section
				735(11);
									(B)the term gross
				annual sales means the total worldwide gross annual sales, in United
				States dollars, for a compounding manufacturer, including the sales of all the
				affiliates of the compounding manufacturer; and
									(C)the term
				reinspection means, with respect to a compounding manufacturer, 1
				or more inspections conducted under section 704 subsequent to an inspection
				conducted under such provision which identified noncompliance materially
				related to an applicable requirement of this Act, specifically to determine
				whether compliance has been achieved to the Secretary’s satisfaction.
									(2)Establishment and
				reinspection fees
									(A)In
				generalFor fiscal year 2015 and each subsequent fiscal year, the
				Secretary shall, in accordance with this subsection, assess and collect—
										(i)an annual establishment
				fee from each compounding manufacturer; and
										(ii)a reinspection fee from
				each compounding manufacturer subject to a reinspection in such fiscal
				year.
										(B)Multiple
				reinspectionsA compounding manufacturer subject to multiple
				reinspections in a fiscal year shall be subject to a reinspection fee for each
				reinspection.
									(3)Establishment and
				reinspection fee settingThe Secretary shall establish the
				establishment and reinspection fee to be collected under this subsection for
				each fiscal year, based on the methodology described in paragraph (4) and shall
				publish such fee in a Federal Register notice not later than 60 calendar days
				before the start of each such year.
								(4)Amount of establishment
				fee and reinspection fee
									(A)In
				generalFor each compounding manufacturer in a fiscal
				year—
										(i)except as provided in
				subparagraph (D), the amount of the annual establishment fee under paragraph
				(2) shall be equal to the sum of—
											(I)$15,000, multiplied by
				the inflation adjustment factor described in subparagraph (B); plus
											(II)the small business
				adjustment factor described in subparagraph (C); and
											(ii)the amount of any
				reinspection fee (if applicable) under paragraph (2) shall be equal to $15,000,
				multiplied by the inflation adjustment factor described in subparagraph
				(B).
										(B)Inflation adjustment
				factor
										(i)In
				generalFor fiscal year 2015 and subsequent fiscal years, the fee
				amounts established in subparagraph (A) shall be adjusted by the Secretary by
				notice, published in the Federal Register, for a fiscal year by the amount
				equal to the sum of—
											(I)one;
											(II)the average annual
				percent change in the cost, per full-time equivalent position of the Food and
				Drug Administration, of all personnel compensation and benefits paid with
				respect to such positions for the first 3 years of the preceding 4 fiscal
				years, multiplied by the proportion of personnel compensation and benefits
				costs to total costs of an average full-time equivalent position of the Food
				and Drug Administration for the first 3 years of the preceding 4 fiscal years;
				and
											(III)the average annual
				percent change that occurred in the Consumer Price Index for urban consumers
				(U.S. City Average; Not Seasonally Adjusted; All items; Annual Index) for the
				first 3 years of the preceding 4 years of available data multiplied by the
				proportion of all costs other than personnel compensation and benefits costs to
				total costs of an average full-time equivalent position of the Food and Drug
				Administration for the first 3 years of the preceding 4 fiscal years.
											(ii)Compounded
				basisThe adjustment made each fiscal year under clause (i) shall
				be added on a compounded basis to the sum of all adjustments made each fiscal
				year after fiscal year 2014 under clause (i).
										(C)Small business
				adjustment factorThe small business adjustment factor referred
				to subparagraph (A)(i)(II) shall be an amount established by the Secretary for
				each fiscal year based on the Secretary’s estimate of—
										(i)the number of small
				businesses that will pay a reduced establishment fee for such fiscal year;
				and
										(ii)the adjustment to the
				establishment fee necessary to achieve total fees equaling the total fees that
				the Secretary would have collected if no entity qualified for the small
				business exception in subparagraph (D).
										(D)Exception for small
				businesses
										(i)In
				generalIn the case of a compounding manufacturer with gross
				annual sales of $1,000,000 or less in the 12 months ending April 1 of the
				fiscal year immediately preceding the fiscal year in which the fees under this
				subsection are assessed, the amount of the establishment fee under paragraph
				(2) for a fiscal year shall be equal to 1/3 of the amount
				calculated under subparagraph (A)(i)(I) in such fiscal year.
										(ii)ApplicationTo
				qualify for the exception under this subparagraph, a small business shall
				submit to the Secretary a written request for such exception, in a format
				specified by the Secretary in guidance, certifying its gross annual sales for
				the 12 months ending April 1 of the fiscal year immediately preceding the
				fiscal year in which fees under this subsection are assessed. Any such
				application must be submitted to the Secretary not later than April 30 for the
				following fiscal year. Any statement or representation made to the Secretary
				shall be subject to section 1001 of title 18, United States Code.
										(E)Crediting of
				feesIn establishing the small business adjustment factor under
				subparagraph (C) for a fiscal year, the Secretary shall provide for the
				crediting of fees from the previous year to the next year if the Secretary
				overestimated the amount of the small business adjustment factor for such
				previous fiscal year, and consider the need to account for any adjustment of
				fees and such other factors as the Secretary determines appropriate.
									(5)Use of
				feesThe Secretary shall make all of the fees collected pursuant
				to clauses (i) and (ii) of paragraph (2)(A) available solely to pay for the
				costs of oversight of compounding manufacturers.
								(6)Supplement not
				supplantFunds received by the Secretary pursuant to this
				subsection shall be used to supplement and not supplant any other Federal funds
				available to carry out the activities described in this section.
								(7)Crediting and
				availability of feesFees authorized under this subsection shall
				be collected and available for obligation only to the extent and in the amount
				provided in advance in appropriations Acts. Such fees are authorized to remain
				available until expended. Such sums as may be necessary may be transferred from
				the Food and Drug Administration salaries and expenses appropriation account
				without fiscal year limitation to such appropriation account for salaries and
				expenses with such fiscal year limitation. The sums transferred shall be
				available solely for the purpose of paying the costs of oversight of
				compounding manufacturers.
								(8)Collection of
				fees
									(A)Establishment
				feeA compounding manufacturer shall remit the establishment fee
				due under this subsection in a fiscal year when submitting a registration
				pursuant to subsection (g) for such fiscal year.
									(B)Reinspection
				feeThe Secretary shall specify in the Federal Register notice
				described in paragraph (3) the manner in which reinspection fees assessed under
				this subsection shall be collected and the timeline for payment of such fees.
				Such a fee shall be collected after the Secretary has conducted a reinspection
				of the compounding manufacturer involved.
									(C)Effect of failure to
				pay fees
										(i)RegistrationA
				compounding manufacturer shall not be considered registered under subsection
				(g) in a fiscal year until the date that the compounding manufacturer remits
				the establishment fee under this subsection for such fiscal year.
										(ii)MisbrandingAll
				drugs manufactured, prepared, propagated, compounded, or processed by a
				compounding manufacturer for which any establishment fee or reinspection fee
				has not been paid as required by this subsection shall be deemed misbranded
				under section 502(cc) until the fees owed for such compounding manufacturer
				under this subsection have been paid.
										(D)Collection of unpaid
				feesIn any case where the Secretary does not receive payment of
				a fee assessed under this subsection within 30 calendar days after it is due,
				such fee shall be treated as a claim of the United States Government subject to
				provisions of subchapter II of chapter 37 of title 31, United States
				Code.
									(9)Annual report to
				congressNot later than 120 calendar days after each fiscal year
				in which fees are assessed and collected under this subsection, the Secretary
				shall submit a report to the Committee on Health Education Labor and Pensions
				of the Senate and the Committee on Energy and Commerce of the House of
				Representatives, to include a description of fees assessed and collected for
				each year, a summary description of entities paying the fees, and the number of
				inspections and reinspections of such entities performed each year.
								(10)Authorization of
				appropriationsFor fiscal year 2015 and each subsequent fiscal
				year, there is authorized to be appropriated for fees under this subsection an
				amount equivalent to the total amount of fees assessed for such fiscal year
				under this subsection.
								(i)Action by secretary
				regarding complaints from state boards of pharmacy
								(1)Identification of
				compounding manufacturersThe Secretary shall encourage States to
				identify to the Secretary facilities that are licensed by a State as a pharmacy
				that appear to be entities that are required to be registered with the
				Secretary as a compounding manufacturer.
								(2)DesignationThe
				Secretary shall designate a point of contact and establish a format and
				procedure for a State Board of Pharmacy to notify the Secretary if it appears
				to a State Board of Pharmacy that an entity licensed by a State as a pharmacy
				is required to be registered with the Secretary as a compounding
				manufacturer.
								(3)DeterminationIf
				the Secretary determines that such an entity described in paragraph (2) is
				required to be registered with the Secretary as a compounding manufacturer, the
				Secretary shall transmit such determination to the State Board of Pharmacy in
				the State in which the entity is located, and to the State Board of Pharmacy in
				the notifying State, if different, within 15 calendar days of such
				determination and shall make such determination publicly available on the
				Internet Web site of the Food and Drug Administration.
								(4)EffectThe
				Secretary shall encourage direct communications between States regarding
				traditional compounders. Nothing in this subsection shall expand the
				Secretary’s authority over or responsibility for traditional
				compounders.
								.
				(c)Prohibited
			 actSection 301 (21 U.S.C. 331) is amended—
					(1)in subsection (e), by
			 striking 417, 416, 504 and inserting 417, 416, 503A(g),
			 504; and
					(2)by adding at the end the
			 following:
						
							(ccc)(1)The resale of a
				compounded drug that is labeled not for resale as required by
				section 503A.
								(2)The failure to register
				in accordance with subsection (g) of section 503A or the failure to submit a
				report as required by subsection (g)(2)(B) or (g)(3) of such
				section.
								.
					(d)Report by
			 GAONot later than November 1, 2016, the Comptroller General of
			 the United States shall conduct a study and submit to Congress a report on the
			 safety of animal drug compounding and the availability of safe and effective
			 drugs for animals.
				103.Other
			 requirements
				(a)LabelingSection
			 502 (21 U.S.C. 352) is amended by adding at the end the following:
					
						(bb)If it is a compounded
				drug and the labeling does not include the information as required by
				subsections (f)(3) and (g)(4) of section 503A, as applicable.
						(cc)If the advertising or
				promotion of a compounded drug is false or misleading in any particular.
						(dd)If it is a drug, and it
				was manufactured, prepared, propagated, compounded, or processed by a
				compounding manufacturer for which fees have not been paid as required by
				section
				503A(g).
						.
				(b)Application of
			 inspection requirements to compounding manufacturersSection
			 704(a)(2) (21 U.S.C. 374(a)(2)) is amended by adding at the end the following
			 flush text:
					
						The
				exemption in subparagraph (A) does not apply with respect to compounding
				manufacturers (as such term is defined in section
				503A)..
				104.Implementation
				(a)Consultation with
			 stakeholdersIn implementing this title (and the amendments made
			 by this title), the Secretary of Health and Human Services shall consult with
			 relevant stakeholders including pharmacists, professional associations, patient
			 and public health advocacy groups, manufacturers and physicians.
				(b)RegulationsIn
			 promulgating any regulations to implement this title (and the amendments made
			 by this title), the Secretary of Health and Human Services shall—
					(1)issue a notice of
			 proposed rulemaking that includes the proposed regulation;
					(2)provide a period of not
			 less than 60 calendar days for comments on the proposed regulation; and
					(3)publish the final
			 regulation not more than 18 months following publication of the proposed rule
			 and not less than 30 calendar days before the effective date of such final
			 regulation.
					105.Effective
			 dateThis title (and the
			 amendments made by this title) shall take effect on the date that is 1 year
			 after the date of enactment of this Act.
			IIDrug Supply Chain
			 Security
			201.Short
			 titleThis title may be cited
			 as the Drug Supply Chain Security
			 Act.
			202.Pharmaceutical
			 distribution supply chainChapter V (21 U.S.C. 351 et seq.) is amended
			 by adding at the end the following:
				
					HPharmaceutical
				distribution supply chain
						581.DefinitionsIn this subchapter:
							(1)AuthorizedThe
				term authorized means—
								(A)in the case of a
				manufacturer or repackager, having a valid registration in accordance with
				section 510;
								(B)in the case of a
				wholesale distributor, having a valid license under State law or section 583,
				in accordance with section 582(a)(6) and complying with the licensure reporting
				requirements under section 503(e), as amended by the
				Drug Supply Chain Security
				Act;
								(C)in the case of a
				third-party logistics provider, having a valid license under State law or
				section 584(a)(1), in accordance with section 582(a)(7) and complying with the
				licensure reporting requirements under section 584(b); and
								(D)in the case of a
				dispenser, having a valid license under State law.
								(2)DispenserThe
				term dispenser—
								(A)means a retail pharmacy,
				hospital pharmacy, a group of chain pharmacies under common ownership and
				control that do not act as a wholesale distributor, or any other person
				authorized by law to dispense or administer prescription drugs, and the
				affiliated warehouses or distribution centers of such entities under common
				ownership and control that do not act as a wholesale distributor; and
								(B)does not include a person
				who dispenses only products to be used in animals in accordance with section
				512(a)(5).
								(3)DispositionThe
				term disposition, with respect to a product within the possession
				or control of an entity, means the removal of such product from the
				pharmaceutical distribution supply chain, which may include disposal or return
				of the product for disposal or other appropriate handling and other actions,
				such as retaining a sample of the product for further additional physical
				examination or laboratory analysis of the product by a manufacturer or
				regulatory or law enforcement agency.
							(4)Distribute or
				distributionThe term distribute or
				distribution means the sale, purchase, trade, delivery, handling,
				storage, or receipt of a product, and does not include the dispensing of a
				product pursuant to a prescription executed in accordance with section
				503(b)(1) or the dispensing of a product approved under section 512(b).
							(5)Exclusive
				distributorThe term exclusive distributor means the
				wholesale distributor that directly purchased the product from the manufacturer
				and is the sole distributor of that manufacturer's product to a subsequent
				repackager, wholesale distributor, or dispenser.
							(6)Homogeneous
				caseThe term homogeneous case means a sealed case
				containing only product that has a single National Drug Code number belonging
				to a single lot.
							(7)Illegitimate
				productThe term illegitimate product means a
				product for which credible evidence shows that the product—
								(A)is counterfeit, diverted,
				or stolen;
								(B)is intentionally
				adulterated such that the product would result in serious adverse health
				consequences or death to humans;
								(C)is the subject of a
				fraudulent transaction; or
								(D)appears otherwise unfit
				for distribution such that the product could result in serious adverse health
				consequence or death to humans.
								(8)LicensedThe
				term licensed means—
								(A)in the case of a
				wholesale distributor, having a valid license in accordance with section 503(e)
				or section 582(a)(6), as applicable;
								(B)in the case of a
				third-party logistics provider, having a valid license in accordance with
				section 584(a) or section 582(a)(7), as applicable; and
								(C)in the case of a
				dispenser, having a valid license under State law.
								(9)Manufacturer
								(A)In
				generalThe term manufacturer means, with respect to
				a product—
									(i)a person that holds an
				application approved under section 505 or a license issued under section 351 of
				the Public Health Service Act for such product, or if such product is not the
				subject of an approved application or license, the person who manufactured the
				product;
									(ii)a co-licensed partner of
				the person described in clause (i) that obtains the product directly from a
				person described in this clause or clause (i) or (iii); or
									(iii)an affiliate of a
				person described in clause (i) or (ii) that receives the product directly from
				a person described in this clause or clause (i) or (ii).
									(B)AffiliateFor
				purposes of this paragraph, the term affiliate means a member of
				an affiliated group, as that term is defined in section 1504(a) of the Internal
				Revenue Code, or a member of a group of corporations that would constitute an
				affiliated group, as so defined, but for the fact that one or more members of
				the group is a corporation described in section 1504(b)(3) of the Internal
				Revenue Code.
								(10)Package
								(A)In
				generalThe term package means the smallest
				individual saleable unit of product for distribution by a manufacturer or
				repackager that is intended by the manufacturer for ultimate sale to the
				dispenser of such product.
								(B)Individual saleable
				unitFor purposes of this paragraph, an individual saleable
				unit is the smallest container of product introduced into commerce by
				the manufacturer or repackager that is intended by the manufacturer or
				repackager for individual sale to a dispenser.
								(11)Prescription
				drugThe term prescription drug means a drug for
				human use subject to section 503(b)(1).
							(12)ProductThe
				term product means a prescription drug in a finished dosage form
				for administration to a patient without substantial further manufacturing (such
				as capsules, tablets, and lyophilized products before reconstitution), but for
				purposes of section 582, does not include blood or blood components intended
				for transfusion, radioactive drugs or radioactive biological products (as
				defined in section 600.3(ee) of title 21, Code of Federal Regulations) that are
				regulated by the Nuclear Regulatory Commission or by a State pursuant to an
				agreement with such Commission under section 274 of the Atomic Energy Act of
				1954 (42 U.S.C. 2021), an intravenous product described in clause xiv, xv, or
				xvi of paragraph (23), any medical gas (as defined in section 575), or a drug
				compounded in compliance with section 503A.
							(13)Product
				identifierThe term product identifier means a
				standardized graphic that includes, in both human-readable form and on a
				machine-readable data carrier that conforms to the standards developed by a
				widely-recognized international standards development organization, the
				standardized numerical identifier, lot number, and expiration date of the
				product.
							(14)QuarantineThe
				term quarantine means the storage or identification of a product,
				to prevent distribution or transfer of the product, in a physically separate
				area clearly identified for such use or through other procedures.
							(15)RepackagerThe
				term repackager means a person who owns or operates an
				establishment that repacks and relabels a product or package for further
				sale.
							(16)ReturnThe
				term return means providing product to the authorized immediate
				trading partner from which such product was purchased, or to a returns
				processor or reverse logistics provider for handling of such product.
							(17)Returns processor or
				reverse logistics providerThe term returns
				processor or reverse logistics provider means a person who
				owns or operates an establishment that dispositions or otherwise processes
				saleable or nonsaleable product received from an authorized trading partner
				such that the product may be processed for credit to the purchaser,
				manufacturer, or seller or disposed of for no further distribution.
							(18)Specific patient
				needThe term specific patient need refers to the
				transfer of a product from one pharmacy to another to fill a prescription for
				an identified patient. Such term does not include the transfer of a product
				from one pharmacy to another for the purpose of increasing or replenishing
				stock in anticipation of a potential need.
							(19)Standardized numerical
				identifierThe term standardized numerical
				identifier means a set of numbers or characters used to uniquely
				identify each package or homogenous case that is composed of the National Drug
				Code that corresponds to the specific product (including the particular package
				configuration) combined with a unique alphanumeric serial number of up to 20
				characters.
							(20)Suspect
				productThe term suspect product means a product for
				which there is reason to believe that such product—
								(A)is potentially
				counterfeit, diverted, or stolen;
								(B)is potentially
				intentionally adulterated such that the product would result in serious adverse
				health consequences or death to humans;
								(C)is potentially the
				subject of a fraudulent transaction; or
								(D)appears otherwise unfit
				for distribution such that the product would result in serious adverse health
				consequences or death to humans.
								(21)Third-party logistics
				providerThe term third-party logistics provider
				means an entity that provides or coordinates warehousing, or other logistics
				services of a product in interstate commerce on behalf of a manufacturer,
				wholesale distributor, or dispenser of a product, but does not take ownership
				of the product, nor have responsibility to direct the sale or disposition of
				the product.
							(22)Trading
				partnerThe term trading partner means—
								(A)a manufacturer,
				repackager, wholesale distributor, or dispenser from whom a manufacturer,
				repackager, wholesale distributor, or dispenser accepts direct ownership of a
				product or to whom a manufacturer, repackager, wholesale distributor, or
				dispenser transfers direct ownership of a product; or
								(B)a third-party logistics
				provider from whom a manufacturer, repackager, wholesale distributor, or
				dispenser accepts direct possession of a product or to whom a manufacturer,
				repackager, wholesale distributor, or dispenser transfers direct possession of
				a product.
								(23)Transaction
								(A)In
				generalThe term transaction means the transfer of
				product between persons in which a change of ownership occurs.
								(B)ExemptionsThe
				term transaction does not include—
									(i)intracompany distribution
				of any product between members of an affiliated group (as defined in section
				1504(a) of the Internal Revenue Code of 1986) or within a manufacturer;
									(ii)the distribution of a
				product among hospitals or other health care entities that are under common
				control;
									(iii)the distribution of a
				product for emergency medical reasons including a public health emergency
				declaration pursuant to section 319 of the Public Health Service Act, except
				that a drug shortage not caused by a public health emergency shall not
				constitute an emergency medical reason;
									(iv)the dispensing of a
				product pursuant to a valid prescription executed in accordance with section
				503(b)(1);
									(v)the distribution of
				product samples by a manufacturer or a licensed wholesale distributor in
				accordance with section 503(d);
									(vi)the distribution of
				blood or blood components intended for transfusion;
									(vii)the distribution of
				minimal quantities of product by a licensed retail pharmacy to a licensed
				practitioner for office use;
									(viii)the sale, purchase, or
				trade of a drug or an offer to sell, purchase, or trade a drug by a charitable
				organization described in section 501(c)(3) of the Internal Revenue Code of
				1954 to a nonprofit affiliate of the organization to the extent otherwise
				permitted by law;
									(ix)the distribution of a
				product pursuant to the sale or merger of a pharmacy or pharmacies or a
				wholesale distributor or wholesale distributors, except that any records
				required to be maintained for the product shall be transferred to the new owner
				of the pharmacy or pharmacies or wholesale distributor or wholesale
				distributors;
									(x)the dispensing of a
				product approved under section 512(b);
									(xi)products transferred to
				or from any facility that is licensed by the Nuclear Regulatory Commission or
				by a State pursuant to an agreement with such Commission under section 274 of
				the Atomic Energy Act of 1954 (42 U.S.C. 2021);
									(xii)a combination product
				that is—
										(I)a product comprised of a
				device and 1 or more other regulated components (such as a drug/device,
				biologic/device, or drug/device/biologic) that are physically, chemically, or
				otherwise combined or mixed and produced as a single entity;
										(II)2 or more separate
				products packaged together in a single package or as a unit and comprised of a
				drug and device or device and biological product; or
										(III)2 or more finished
				medical devices plus one or more drug or biological products which are packaged
				together in what is referred to as a medical convenience kit as
				described in clause (xiii);
										(xiii)the distribution of a
				collection of finished medical devices or a collection of finished drug or
				biological products assembled in kit form strictly for the convenience of the
				purchaser or user (to be known as a medical convenience kit)
				if—
										(I)the medical convenience
				kit is assembled in an establishment that is registered with the Food and Drug
				Administration as a device manufacturer in accordance with section
				510(b)(2);
										(II)the person who
				manufacturers a medical convenience kit purchased the product contained in the
				medical convenience kit directly from the pharmaceutical manufacturer or from a
				wholesale distributor that purchased the product directly from the
				pharmaceutical manufacturer;
										(III)the person who
				manufacturers a medical convenience kit does not alter the primary container or
				label of the product as purchased from the manufacturer or wholesale
				distributor;
										(IV)the medical convenience
				kit does not contain a controlled substance that appears in a schedule
				contained in the Comprehensive Drug Abuse Prevention and Control Act of 1970;
				and
										(V)the products contained in
				the medical convenience kit are—
											(aa)intravenous solutions
				intended for the replenishment of fluids and electrolytes;
											(bb)products intended to
				maintain the equilibrium of water and minerals in the body;
											(cc)products intended for
				irrigation or reconstitution;
											(dd)anesthetics;
											(ee)anticoagulants;
											(ff)vasopressors; or
											(gg)sympathicomimetics;
											(xiv)the distribution of an
				intravenous product that, by its formulation, is intended for the replenishment
				of fluids and electrolytes (such as sodium, chloride, and potassium) or
				calories (such as dextrose and amino acids);
									(xv)the distribution of an
				intravenous product used to maintain the equilibrium of water and minerals in
				the body, such as dialysis solutions;
									(xvi)the distribution of a
				product that is intended for irrigation or reconstitution, or sterile water,
				whether intended for such purposes or for injection;
									(xvii)the distribution of a
				medical gas (as defined in section 575); or
									(xviii)the distribution or
				sale of any licensed product under section 351 of the Public Health Service Act
				that meets the definition of a device under section 201(h).
									(24)Transaction
				historyThe term transaction history means a
				statement in paper or electronic form, including the transaction information
				for each prior transaction going back to the manufacturer of the
				product.
							(25)Transaction
				informationThe term transaction information
				means—
								(A)the proprietary or
				established name or names of the product;
								(B)the strength and dosage
				form of the product;
								(C)the National Drug Code
				number of the product;
								(D)the container
				size;
								(E)the number of
				containers;
								(F)the lot number of the
				product;
								(G)the date of the
				transaction;
								(H)the date of the shipment,
				if different from the date of the transaction;
								(I)the business name and
				address of the person from whom ownership is being transferred; and
								(J)the business name and
				address of the person to whom ownership is being transferred.
								(26)Transaction
				statementThe transaction statement is a statement,
				in paper or electronic form, that the entity transferring ownership in a
				transaction—
								(A)is authorized as required
				under the Drug Supply Chain Security
				Act;
								(B)received the product from
				a person that is authorized as required under the
				Drug Supply Chain Security
				Act;
								(C)received transaction
				information and a transaction statement from the prior owner of the product, as
				required under section 582;
								(D)did not knowingly ship a
				suspect or illegitimate product;
								(E)had systems and processes
				in place to comply with verification requirements under section 582;
								(F)did not knowingly provide
				false transaction information; and
								(G)did not knowingly alter
				the transaction history.
								(27)Verification or
				verifyThe term verification or
				verify means determining whether the product identifier affixed
				to, or imprinted upon, a package or homogeneous case corresponds to the
				standardized numerical identifier or lot number and expiration date assigned to
				the product by the manufacturer or the repackager, as applicable in accordance
				with section 582.
							(28)Wholesale
				distributorThe term wholesale distributor means a
				person (other than a manufacturer, a manufacturer's co-licensed partner, a
				third-party logistics provider, or repackager) engaged in wholesale
				distribution (as defined in section 503(e)(4), as amended by the
				Drug Supply Chain Security
				Act).
							582.Requirements
							(a)In general
								(1)Other
				activitiesEach manufacturer, repackager, wholesale distributor,
				third-party logistics provider, and dispenser shall comply with the
				requirements set forth in this section with respect to the role of such
				manufacturer, repackager, wholesale distributor, third-party logistics
				provider, or dispenser in a transaction involving product. If an entity meets
				the definition of more than one of the entities listed in the preceding
				sentence, such entity shall comply with all applicable requirements in this
				section, but shall not be required to duplicate requirements.
								(2)Initial
				standards
									(A)In
				generalThe Secretary shall, in consultation with other
				appropriate Federal officials, manufacturers, repackagers, wholesale
				distributors, third-party logistics providers, dispensers, and other
				pharmaceutical distribution supply chain stakeholders, issue a draft guidance
				document that establishes standards for the interoperable exchange of
				transaction information, transaction history, and transaction statements, in
				paper or electronic format, for compliance with subsections (a), (b), (c), (d),
				(e), and (f). In establishing such standards, the Secretary shall consider the
				feasibility of establishing standardized documentation to be used by members of
				the pharmaceutical distribution supply chain to convey the transaction
				information, transaction history, and transaction statement to the subsequent
				purchaser of a product and to facilitate the exchange of lot level data. The
				standards established under this paragraph shall take into consideration the
				standards established under section 505D and shall comply with a form and
				format developed by a widely recognized international standards development
				organization.
									(B)Public
				inputPrior to issuing the draft guidance under subparagraph (A),
				the Secretary shall gather comments and information from stakeholders and
				maintain such comments and information in a public docket for at least 60 days
				prior to issuing such guidance.
									(C)PublicationThe
				Secretary shall publish the standards established under subparagraph (A) not
				later than 1 year after the date of enactment of the
				Drug Supply Chain Security
				Act.
									(3)Waivers, exceptions,
				and exemptions
									(A)In
				generalNot later than 2 years after the date of enactment of the
				Drug Supply Chain Security Act,
				the Secretary shall, by guidance—
										(i)establish a process by
				which an authorized manufacturer, repackager, wholesale distributor, or
				dispenser may request a waiver from any of the requirements set forth in this
				section if the Secretary determines that such requirements would result in an
				undue economic hardship or for emergency medical reasons, including a public
				health emergency declaration pursuant to section 319 of the Public Health
				Service Act;
										(ii)establish a process by
				which the Secretary determines exceptions, and a process through which a
				manufacturer or repackager may request such an exception, to the requirements
				relating to product identifiers if a product is packaged in a container too
				small or otherwise unable to accommodate a label with sufficient space to bear
				the information required for compliance with this section; and
										(iii)establish a process by
				which the Secretary may determine other products or transactions that shall be
				exempt from the requirements of this section.
										(B)ContentThe
				guidance issued under subparagraph (A) shall include a process for the biennial
				review and renewal of such waivers, exceptions, and exemptions, as
				applicable.
									(C)ProcessIn
				issuing the guidance under this paragraph, the Secretary shall provide an
				effective date that is not later than 180 days prior to the date on which
				manufacturers are required to affix or imprint a product identifier to each
				package and homogenous case of product intended to be introduced in a
				transaction into commerce consistent with this section.
									(4)Self-executing
				requirementsExcept where otherwise specified, the requirements
				of this section may be enforced without further regulations or guidance from
				the Secretary.
								(5)Grandfathering
				product
									(A)Product
				identifierNot later than 2 years after the date of enactment of
				the Drug Supply Chain Security
				Act, the Secretary shall finalize guidance specifying whether and
				under what circumstances product that is not labeled with a product identifier
				and that is in the pharmaceutical distribution supply chain at the time of the
				effective date of the requirements of this section shall be exempted from the
				requirements of this section.
									(B)TracingFor
				a product that entered the pharmaceutical distribution supply chain prior to
				the date that is 1 year after the date of enactment of the
				Drug Supply Chain Security
				Act—
										(i)authorized trading
				partners shall be exempt from providing transaction information as required
				under subsections (b)(1)(A)(i), (c)(1)(A)(ii), (d)(1)(A)(ii), and
				(e)(1)(A)(ii);
										(ii)transaction history
				required under this section shall begin with the owner of such product on such
				date; and
										(iii)the owners of such
				product on such date shall be exempt from asserting receipt of transaction
				information and transaction statement from the prior owner as required under
				this section.
										(6)Wholesale distributor
				licensesNotwithstanding section 581(8)(A), until the effective
				date of the wholesale distributor licensing regulations under section 583, the
				term licensed or authorized, as it relates to a
				wholesale distributor with respect to prescription drugs, shall mean a
				wholesale distributor with a valid license under State law.
								(7)Third-party logistics
				provider licensesUntil the effective date of the third-party
				logistics provider licensing regulations under section 584, a third-party
				logistics provider shall be considered licensed under section
				581(8)(B) unless the Secretary has made a finding that the third-party
				logistics provider does not utilize good handling and distribution practices
				and publishes notice thereof.
								(8)Label
				changesChanges made to package labels solely to incorporate the
				product identifier may be submitted to the Secretary in the annual report of an
				establishment, in accordance with section 314.70(d) of chapter 21, Code of
				Federal Regulations (or any successor regulation).
								(9)Product
				identifiersWith respect to any requirement relating to product
				identifiers under this subchapter—
									(A)unless the Secretary
				allows, through guidance, the use of other technologies for data instead of or
				in addition to the technologies described in clauses (i) and (ii), the
				applicable data—
										(i)shall be included in a
				2-dimensional data matrix barcode when affixed to, or imprinted upon, a
				package; and
										(ii)shall be included in a
				linear or 2-dimensional data matrix barcode when affixed to, or imprinted upon,
				a homogeneous case; and
										(B)verification of the
				product identifier may occur by using human-readable or machine-readable
				methods.
									(b)Manufacturer
				requirements
								(1)Product
				tracing
									(A)In
				generalBeginning not later than 1 year after the date of
				enactment of the Drug Supply Chain Security
				Act, a manufacturer shall—
										(i)prior to, or at the time
				of, each transaction in which such manufacturer transfers—
											(I)ownership of a product,
				provide the subsequent recipient with transaction history, transaction
				information, and a transaction statement, in a single document in an electronic
				or paper format; or
											(II)possession of a product
				to a third-party logistics provider for the purpose of transferring ownership
				as part of a transaction to a subsequent recipient, provide to the third-party
				logistics provider the transaction history, transaction information, and a
				transaction statement for such transaction to a subsequent recipient;
				and
											(ii)maintain the transaction
				information, transaction history, and transaction statement for each
				transaction for not less than 6 years after the date of the transaction.
										(B)Requests for
				informationUpon a request by the Secretary or other appropriate
				Federal or State official, in the event of a recall or for the purpose of
				investigating a suspect product or an illegitimate product, a manufacturer
				shall, not later than 24 hours after receiving the request or in other such
				reasonable time as determined by the Secretary, based on the circumstances of
				the request, provide the applicable transaction information, transaction
				history, and transaction statement for the product.
									(2)Product
				identifierBeginning not later than 4 years after the date of
				enactment of the Drug Supply Chain Security
				Act, a manufacturer shall affix or imprint a product identifier
				to each package and homogenous case of a product intended to be introduced in a
				transaction into commerce. Such manufacturer shall maintain the product
				identifier information for such product for not less than 6 years after the
				date of the transaction.
								(3)Authorized trading
				partnersBeginning not later than 1 year after the date of
				enactment of the Drug Supply Chain Security
				Act, the trading partners of a manufacturer may be only
				authorized trading partners.
								(4)VerificationBeginning
				not later than 1 year after the date of enactment of the
				Drug Supply Chain Security Act,
				a manufacturer shall have systems in place to enable the manufacturer to comply
				with the following requirements:
									(A)Suspect
				product
										(i)In
				generalUpon making a determination that a product in the
				possession or control of the manufacturer is a suspect product, or upon
				receiving a request for verification from the Secretary that has made a
				determination that a product within the possession or control of a manufacturer
				is a suspect product, a manufacturer shall—
											(I)quarantine such product
				within the possession or control of the manufacturer from product intended for
				distribution until such product is cleared or dispositioned; and
											(II)promptly conduct an
				investigation in coordination with trading partners, as applicable, to
				determine whether the product is an illegitimate product, which shall include
				validating any applicable transaction history and transaction information in
				the possession of the manufacturer and otherwise investigating to determine
				whether the product is an illegitimate product, and, beginning 4 years after
				the date of enactment of the Drug Supply
				Chain Security Act, verifying the product at the package level,
				including the standardized numerical identifier.
											(ii)Cleared
				productIf the manufacturer makes the determination that a
				suspect product is not an illegitimate product, the manufacturer shall promptly
				notify the Secretary, if applicable, of such determination and such product may
				be further distributed.
										(iii)RecordsA
				manufacturer shall keep records of the investigation of a suspect product for
				not less than 6 years after the conclusion of the investigation.
										(B)Illegitimate
				product
										(i)In
				generalUpon determining that a product in the possession or
				control of a manufacturer is an illegitimate product, the manufacturer shall,
				in a manner consistent with the systems and processes of such
				manufacturer—
											(I)quarantine such product
				within the possession or control of the manufacturer from product intended for
				distribution until such product is dispositioned;
											(II)disposition the
				illegitimate product within the possession or control of the
				manufacturer;
											(III)take reasonable and
				appropriate steps to assist a trading partner to disposition an illegitimate
				product not in the possession or control of the manufacturer; and
											(IV)retain a sample of the
				product for further physical examination or laboratory analysis of the product
				by the manufacturer or Secretary (or other appropriate Federal or State
				official) upon request by the Secretary (or other appropriate Federal or State
				official), as necessary and appropriate.
											(ii)Making a
				notification
											(I)Illegitimate
				productUpon determining that a product in the possession or
				control of the manufacturer is an illegitimate product, the manufacturer shall
				notify the Secretary and all immediate trading partners that the manufacturer
				has reason to believe may have received such illegitimate product of such
				determination not later than 24 hours after making such determination.
											(II)High risk of
				illegitimacyA manufacturer shall notify the Secretary and
				immediate trading partners that the manufacturer has reason to believe may have
				in the trading partner’s possession a product manufactured by, or purported to
				be a product manufactured by, the manufacturer not later than 24 hours after
				determining or being notified by the Secretary or a trading partner that there
				is a high risk that such product is an illegitimate product. For purposes of
				this subclause, a high risk may include a specific high-risk
				that could increase the likelihood that illegitimate product will enter the
				pharmaceutical distribution supply chain and other high risks as determined by
				the Secretary in guidance pursuant to subsection (i).
											(iii)Responding to a
				notificationUpon the receipt of a notification from the
				Secretary or a trading partner that a determination has been made that a
				product is an illegitimate product, a manufacturer shall identify all
				illegitimate product subject to such notification that is in the possession or
				control of the manufacturer, including any product that is subsequently
				received, and shall perform the activities described in subparagraph
				(A).
										(iv)Terminating a
				notificationUpon making a determination, in consultation with
				the Secretary, that a notification is no longer necessary, a manufacturer shall
				promptly notify immediate trading partners that the manufacturer notified
				pursuant to clause (ii) that such notification has been terminated.
										(v)RecordsA
				manufacturer shall keep records of the disposition of an illegitimate product
				for not less than 6 years after the conclusion of the disposition.
										(C)Requests for
				verificationBeginning 4 years after the date of enactment of the
				Drug Supply Chain Security Act,
				upon receiving a request for verification from an authorized repackager,
				wholesale distributor, or dispenser that is in possession or control of a
				product such person believes to be manufactured by such manufacturer, a
				manufacturer shall, not later than 24 hours after receiving the verification
				request or in other such reasonable time as determined by the Secretary, based
				on the circumstances of the request, notify the person making the request
				whether the product identifier, including the standardized numerical
				identifier, that is the subject of the request corresponds to the product
				identifier affixed or imprinted by the manufacturer. If a manufacturer
				responding to a verification request identifies a product identifier that does
				not correspond to that affixed or imprinted by the manufacturer, the
				manufacturer shall treat such product as suspect product and conduct an
				investigation as described in subparagraph (A). If the manufacturer has reason
				to believe the product is an illegitimate product, the manufacturer shall
				advise the person making the request of such belief at the time such
				manufacturer responds to the verification request.
									(D)Electronic
				databaseA manufacturer may satisfy the requirements of this
				paragraph by developing a secure electronic database or utilizing a secure
				electronic database developed or operated by another entity. The owner of such
				database shall establish the requirements and processes to respond to requests
				and may provide for data access to other members of the pharmaceutical
				distribution supply chain, as appropriate. The development and operation of
				such a database shall not relieve a manufacturer of the requirement under this
				paragraph to respond to a verification request submitted by means other than a
				secure electronic database.
									(E)Saleable returned
				productBeginning 4 years after the date of enactment of the
				Drug Supply Chain Security Act
				(except as provided pursuant to subsection (a)(5)), upon receipt of a returned
				product that the manufacturer intends to further distribute, before further
				distributing such product, the manufacturer shall verify the product
				identifier, including the standardized numerical identifier, for each sealed
				homogeneous case of such product or, if such product is not in a sealed
				homogeneous case, verify the product identifier, including the standardized
				numerical identifier, on each package.
									(F)Nonsaleable returned
				productA manufacturer may return a nonsaleable product to the
				manufacturer or repackager, to the wholesale distributor from whom such product
				was purchased, or to a person acting on behalf of such a person, including a
				returns processor, without providing the information described in paragraph
				(1)(A)(i).
									(c)Wholesale distributor
				requirements
								(1)Product
				tracing
									(A)In
				generalBeginning not later than 1 year after the date of
				enactment of the Drug Supply Chain Security
				Act, the following requirements shall apply to wholesale
				distributors:
										(i)A wholesale distributor
				shall not accept ownership of a product unless the previous owner prior to, or
				at the time of, the transaction provides the transaction history, transaction
				information, and a transaction statement for the product, as applicable under
				this subparagraph.
										(ii)(I)(aa)If the wholesale
				distributor purchased a product directly from the manufacturer, the exclusive
				distributor of the manufacturer, or a repackager that purchased directly from
				the manufacturer, then prior to, or at the time of, each transaction in which
				the wholesale distributor transfers ownership of a product, the wholesale
				distributor shall provide to the subsequent purchaser—
													(AA)a transaction statement,
				which shall state that such wholesale distributor, or a member of the
				affiliated group of such wholesale distributor, purchased the product directly
				from the manufacturer, exclusive distributor of the manufacturer, or repackager
				that purchased directly from the manufacturer; and
													(BB)subject to subclause
				(II), the transaction history and transaction information.
													(bb)The wholesale
				distributor shall provide the transaction history, transaction information, and
				transaction statement under item (aa)—
													(AA)if provided to a
				dispenser, on a single document in an electronic or paper format; and
													(BB)if provided to a
				wholesale distributor, through any combination of self-generated paper,
				electronic data, or manufacturer-provided information on the product
				package.
													(II)For purposes of
				transactions described in subclause (I), transaction history and transaction
				information shall not be required to include the lot number of the product, the
				initial transaction date, or the initial shipment date from the manufacturer
				(as defined in subparagraphs (F), (G), and (H) of section 581(25)).
											(iii)If the wholesale
				distributor did not purchase a product directly from the manufacturer, the
				exclusive distributor of the manufacturer, or a repackager that purchased
				directly from the manufacturer, as described in clause (ii), then prior to, or
				at the time of, each transaction or subsequent transaction, the wholesale
				distributor shall provide to the subsequent purchaser a transaction statement,
				transaction history, and transaction information, in a paper or electronic
				format that complies with the guidance document issued under subsection
				(a)(2).
										(iv)For the purposes of
				clause (iii), the transaction history supplied shall begin only with the
				wholesale distributor described in clause (ii)(I), but the wholesale
				distributor described in clause (iii) shall inform the subsequent purchaser
				that such wholesale distributor received a direct purchase statement from a
				wholesale distributor described in clause (ii)(I).
										(v)A wholesale distributor
				shall maintain the transaction information, transaction history, and
				transaction statement for each transaction described in clauses (i), (ii), and
				(iii) for not less than 6 years after the date of the transaction.
										(B)Returns
										(i)Saleable
				returnsNotwithstanding subparagraph (A)(i), the following shall
				apply:
											(I)RequirementsUntil
				the date that is 6 years after the date of enactment of the
				Drug Supply Chain Security Act
				(except as provided pursuant to subsection (a)(5)), a wholesale distributor may
				accept returned product from a dispenser pursuant to the terms and conditions
				of any agreement between the parties, and, notwithstanding subparagraph
				(A)(ii), may distribute such returned product without providing the transaction
				history. For transactions subsequent to the return, the transaction history of
				such product shall begin with the wholesale distributor that accepted the
				returned product, consistent with the requirements of this subsection.
											(II)Enhanced
				requirementsBeginning 6 years after the date of enactment of the
				Drug Supply Chain Security Act
				(except as provided pursuant to subsection (a)(5)), a wholesale distributor may
				accept returned product from a dispenser only if the wholesale distributor can
				associate returned product with the transaction information and transaction
				statement associated with that product. For all transactions after such date,
				the transaction history, as applicable, of such product shall begin with the
				wholesale distributor that accepted and verified the returned product. For
				purposes of this subparagraph, the transaction information and transaction
				history, as applicable, need not include transaction dates if it is not
				reasonably practicable to obtain such dates.
											(ii)Nonsaleable
				returnsA wholesale distributor may return a nonsaleable
				prescription drug to the manufacturer or repackager, to the wholesale
				distributor from whom such prescription drug was purchased, or to a person
				acting on behalf of such a person, including a returns processor, without
				providing the information required under subparagraph (A)(i).
										(C)Requests for
				informationUpon a request by the Secretary or other appropriate
				Federal or State official, in the event of a recall or for the purpose of
				investigating a suspect product or an illegitimate product a wholesale
				distributor shall, not later than 24 hours after receiving the request or in
				other such reasonable time as determined by the Secretary, based on the
				circumstances of the request, provide the applicable transaction information,
				transaction history, and transaction statement for the product.
									(2)Product
				identifierBeginning 6 years after the date of enactment of the
				Drug Supply Chain Security Act,
				a wholesale distributor may engage in transactions involving a product only if
				such product is encoded with a product identifier (except as provided pursuant
				to subsection (a)(5)).
								(3)Authorized trading
				partnersBeginning not later than 1 year after the date of
				enactment of the Drug Supply Chain Security
				Act, the trading partners of a wholesale distributor may be only
				authorized trading partners.
								(4)VerificationBeginning
				not later than 1 year after the date of enactment of the
				Drug Supply Chain Security Act,
				a wholesale distributor shall have systems in place to enable the wholesale
				distributor to comply with the following requirements:
									(A)Suspect
				product
										(i)In
				generalUpon making a determination that a product in the
				possession or control of the wholesale distributor is a suspect product, or
				upon receiving a request for verification from the Secretary that has made a
				determination that a product within the possession or control of a wholesale
				distributor is a suspect product, a wholesale distributor shall—
											(I)quarantine such product
				within the possession or control of the wholesale distributor from product
				intended for distribution until such product is cleared or dispositioned;
				and
											(II)promptly conduct an
				investigation in coordination with trading partners, as applicable, to
				determine whether the product is an illegitimate product, which shall include
				validating any applicable transaction history and transaction information in
				the possession of the wholesale distributor and otherwise investigating to
				determine whether the product is an illegitimate product, and, beginning 6
				years after the date of enactment of the Drug
				Supply Chain Security Act (except as provided pursuant to
				subsection (a)(5)), verifying the product at the package level, including the
				standardized numerical identifier.
											(ii)Cleared
				productIf the wholesale distributor determines that a suspect
				product is not an illegitimate product, the wholesale distributor shall
				promptly notify the Secretary, if applicable, of such determination and such
				product may be further distributed.
										(iii)RecordsA
				wholesale distributor shall keep records of the investigation of a suspect
				product for not less than 6 years after the conclusion of the
				investigation.
										(B)Illegitimate
				product
										(i)In
				generalUpon determining, in coordination with the manufacturer,
				that a product in the possession or control of a wholesale distributor is an
				illegitimate product, the wholesale distributor shall, in a manner that is
				consistent with the systems and processes of such wholesale distributor—
											(I)quarantine such product
				within the possession or control of the wholesale distributor from product
				intended for distribution until such product is dispositioned;
											(II)disposition the
				illegitimate product within the possession or control of the wholesale
				distributor;
											(III)take reasonable and
				appropriate steps to assist a trading partner to disposition an illegitimate
				product not in the possession or control of the wholesale distributor;
				and
											(IV)retain a sample of the
				product for further physical examination or laboratory analysis of the product
				by the manufacturer or Secretary (or other appropriate Federal or State
				official) upon request by the manufacturer or Secretary (or other appropriate
				Federal or State official), as necessary and appropriate.
											(ii)Making a
				notificationUpon determining that a product in the possession or
				control of the wholesale distributor is an illegitimate product, the wholesale
				distributor shall notify the Secretary and all immediate trading partners that
				the wholesale distributor has reason to believe may have received such
				illegitimate product of such determination not later than 24 hours after making
				such determination.
										(iii)Responding to a
				notificationUpon the receipt of a notification from the
				Secretary or a trading partner that a determination has been made that a
				product is an illegitimate product, a wholesale distributor shall identify all
				illegitimate product subject to such notification that is in the possession or
				control of the wholesale distributor, including any product that is
				subsequently received, and shall perform the activities described in
				subparagraph (A).
										(iv)Terminating a
				notificationUpon a determination, in consultation with the
				Secretary, that a notification is no longer necessary, a wholesale distributor
				shall promptly notify immediate trading partners that the wholesale distributor
				notified pursuant to clause (ii) that such notification has been
				terminated.
										(v)RecordsA
				wholesale distributor shall keep records of the disposition of an illegitimate
				product for not less than 6 years after the conclusion of the
				disposition.
										(C)Electronic
				databaseA wholesale distributor may satisfy the requirements of
				this paragraph by developing a secure electronic database or utilizing a secure
				electronic database developed or operated by another entity. The owner of such
				database shall establish the requirements and processes to respond to requests
				and may provide for data access to other members of the pharmaceutical
				distribution supply chain, as appropriate. The development and operation of
				such a database shall not relieve a wholesale distributor of the requirement
				under this paragraph to respond to a verification request submitted by means
				other than a secure electronic database.
									(D)Verification of
				saleable returned productBeginning 6 years after the date of
				enactment of the Drug Supply Chain Security
				Act, upon receipt of a returned product that the wholesale
				distributor intends to further distribute, before further distributing such
				product, the wholesale distributor shall verify the product identifier,
				including the standardized numerical identifier, for each sealed homogeneous
				case of such product or, if such product is not in a sealed homogeneous case,
				verify the product identifier, including the standardized numerical identifier,
				on each package.
									(d)Dispenser
				requirements
								(1)Product
				tracing
									(A)In
				generalBeginning 1 year after the date of enactment of the
				Drug Supply Chain Security Act,
				a dispenser—
										(i)shall not accept
				ownership of a product, unless the previous owner prior to, or at the time of,
				the transaction, provides transaction history, transaction information, and a
				transaction statement;
										(ii)prior to, or at the time
				of, each transaction in which the dispenser transfers ownership of a product
				(but not including dispensing to a patient or returns) shall provide the
				subsequent owner with transaction history, transaction information, and a
				transaction statement for the product, except that the requirements of this
				clause shall not apply to sales by a dispenser to another dispenser to fulfill
				a specific patient need; and
										(iii)shall maintain
				transaction information, transaction history, and transaction statements, as
				necessary to investigate a suspect product, for not less than 6 years after the
				transaction.
										(B)Agreements with third
				partiesA dispenser may enter into a written agreement with a
				third party, including an authorized wholesale distributor, under which the
				third party confidentially maintains the transaction information, transaction
				history, and transaction statements required to be maintained under this
				subsection on behalf of the dispenser. If a dispenser enters into such an
				agreement, the dispenser shall maintain a copy of the written agreement and
				shall not be relieved of the obligations of the dispenser under this
				subsection.
									(C)Returns
										(i)Saleable
				returnsA dispenser may return product to the trading partner
				from which the dispenser obtained the product without providing the information
				required under subparagraph (A).
										(ii)Nonsaleable
				returnsA dispenser may return a nonsaleable product to the
				manufacturer or repackager, to the wholesale distributor from whom such product
				was purchased, to a returns processor, or to a person acting on behalf of such
				a person without providing the information required under subparagraph
				(A)(i).
										(D)Requests for
				informationUpon a request by the Secretary or other appropriate
				Federal or State official, in the event of a recall or for the purpose of
				investigating a suspect or an illegitimate product, a dispenser shall, not
				later than 2 business days after receiving the request or in another such
				reasonable time as determined by the Secretary, based on the circumstances of
				the request, provide the applicable transaction information, transaction
				statement, and transaction history which the dispenser received from the
				previous owner, which shall not include the lot number of the product, the
				initial transaction date, or the initial shipment date from the manufacturer
				unless such information was included in the transaction information,
				transaction statement, and transaction history provided by the manufacturer or
				wholesale distributor to the dispenser. The dispenser may respond to the
				request by providing the applicable information in either paper or electronic
				format.
									(2)Product
				identifierBeginning not later than 7 years after the date of
				enactment of the Drug Supply Chain Security
				Act, a dispenser may engage in transactions involving a product
				only if such product is encoded with a product identifier (except as provided
				pursuant to subsection (a)(5)).
								(3)Authorized trading
				partnersBeginning not later than 1 year after the date of
				enactment of the Drug Supply Chain Security
				Act, the trading partners of a dispenser may be only authorized
				trading partners.
								(4)VerificationBeginning
				not later than 1 year after the date of enactment of the
				Drug Supply Chain Security Act,
				a dispenser shall have systems in place to enable the dispenser to comply with
				the following requirements:
									(A)Suspect
				product
										(i)In
				generalUpon making a determination that a product in the
				possession or control of the dispenser is a suspect product, or upon receiving
				a request for verification from the Secretary that has made a determination
				that a product within the possession or control of a dispenser is a suspect
				product, a dispenser shall—
											(I)quarantine such product
				within the possession or control of the dispenser from product intended for
				distribution until such product is cleared or dispositioned; and
											(II)promptly conduct an
				investigation in coordination with trading partners, as applicable, to
				determine whether the product is an illegitimate product.
											(ii)InvestigationAn
				investigation conducted under clause (i)(II) shall include—
											(I)beginning 7 years after
				the date of enactment of the Drug Supply
				Chain Security Act, verifying whether the lot number of a suspect
				product corresponds with the lot number for such product;
											(II)beginning 7 years after
				the date of enactment of such Act, verifying that the product identifier,
				including the standardized numerical identifier, of at least 3 packages or 10
				percent of such suspect product, whichever is greater, or all packages, if
				there are fewer than 3, corresponds with the product identifier for such
				product;
											(III)validating any
				applicable transaction history and transaction information in the possession of
				the dispenser; and
											(IV)otherwise investigating
				to determine whether the product is an illegitimate product.
											(iii)Cleared
				productIf the dispenser makes the determination that a suspect
				product is not an illegitimate product, the dispenser shall promptly notify the
				Secretary, if applicable, of such determination and such product may be further
				distributed or dispensed.
										(iv)RecordsA
				dispenser shall keep records of the investigation of a suspect product for not
				less than 6 years after the conclusion of the investigation.
										(B)Illegitimate
				product
										(i)In
				generalUpon determining, in coordination with the manufacturer,
				that a product in the possession or control of a dispenser is an illegitimate
				product, the dispenser shall—
											(I)disposition the
				illegitimate product within the possession or control of the dispenser;
											(II)take reasonable and
				appropriate steps to assist a trading partner to disposition an illegitimate
				product not in the possession or control of the dispenser; and
											(III)retain a sample of the
				product for further physical examination or laboratory analysis of the product
				by the manufacturer or Secretary (or other appropriate Federal or State
				official) upon request by the manufacturer or Secretary (or other appropriate
				Federal or State official), as necessary and appropriate.
											(ii)Making a
				notificationUpon determining that a product in the possession or
				control of the dispenser is an illegitimate product, the dispenser shall notify
				the Secretary and all immediate trading partners that the dispenser has reason
				to believe may have received such illegitimate product of such determination
				not later than 24 hours after making such determination.
										(iii)Responding to a
				notificationUpon the receipt of a notification from the
				Secretary or a trading partner that a determination has been made that a
				product is an illegitimate product, a dispenser shall identify all illegitimate
				product subject to such notification that is in the possession or control of
				the dispenser, including any product that is subsequently received, and shall
				perform the activities described in subparagraph (A).
										(iv)Terminating a
				notificationUpon making a determination, in consultation with
				the Secretary, that a notification is no longer necessary, a dispenser shall
				promptly notify immediate trading partners that the dispenser notified pursuant
				to clause (ii) that such notification has been terminated.
										(v)RecordsA
				dispenser shall keep records of the disposition of an illegitimate product for
				not less than 6 years after the conclusion of the disposition.
										(C)Electronic
				databaseA dispenser may satisfy the requirements of this
				paragraph by developing a secure electronic database or utilizing a secure
				electronic database developed or operated by another entity.
									(e)Repackager
				requirements
								(1)Product
				tracing
									(A)In
				generalBeginning not later than 1 year after the date of
				enactment of the Drug Supply Chain Security
				Act, a repackager shall—
										(i)not accept ownership of a
				product unless the previous owner, prior to, or at the time of, the
				transaction, provides transaction history, transaction information, and a
				transaction statement for the product;
										(ii)prior to, or at the time
				of, each transaction in which the repackager transfers ownership of a product,
				or transfers possession of a product to a third-party logistics provider,
				provide the subsequent owner with transaction history, transaction information,
				and a transaction statement; and
										(iii)maintain the
				transaction information, transaction history, and transaction statement for
				each transaction described in clauses (i) and (ii) for not less than 6 years
				after the transaction.
										(B)Nonsaleable
				returnsA repackager may return a nonsaleable product to the
				manufacturer or repackager, or to the wholesale distributor from whom such
				product was purchased, or to a person acting on behalf of such a person,
				including a returns processor, without providing the information required under
				subparagraph (A)(ii).
									(C)Requests for
				informationUpon a request by the Secretary or other appropriate
				Federal or State official, in the event of a recall or for the purpose of
				investigating a suspect product or an illegitimate product, a repackager shall,
				not later than 24 hours after receiving the request or in other such reasonable
				time as determined by the Secretary, based on the circumstances of the request,
				provide the applicable transaction information, transaction history and
				transaction statement for the product.
									(2)Product
				identifierBeginning not later than 5 years after the date of
				enactment of the Drug Supply Chain Security
				Act, a repackager—
									(A)shall affix or imprint a
				product identifier to each package and homogenous case of product intended to
				be introduced in a transaction in commerce;
									(B)shall maintain the
				product identifier information for such product for not less than 6 years after
				the date of the transaction;
									(C)may engage in
				transactions involving a product only if such product is encoded with a product
				identifier (except as provided pursuant to subsection (a)(5)); and
									(D)maintain records for not
				less than 6 years to allow the repackager to associate the product identifier
				the repackager affixes or imprints with the product identifier assigned by the
				original manufacturer of the product.
									(3)Authorized trading
				partnersBeginning 1 year after the date of enactment of the
				Drug Supply Chain Security Act,
				the trading partners of a repackager may be only authorized trading
				partners.
								(4)VerificationBeginning
				not later than 1 year after the date of enactment of the
				Drug Supply Chain Security Act,
				a repackager shall have systems in place to enable the repackager to comply
				with the following requirements:
									(A)Suspect
				product
										(i)In
				generalUpon making a determination that a product in the
				possession or control of the repackager is a suspect product, or upon receiving
				a request for verification from the Secretary that has made a determination
				that a product within the possession or control of a repackager is a suspect
				product, a repackager shall—
											(I)quarantine such product
				within the possession or control of the repackager from product intended for
				distribution until such product is cleared or dispositioned; and
											(II)promptly conduct an
				investigation in coordination with trading partners, as applicable, to
				determine whether the product is an illegitimate product, which shall include
				validating any applicable transaction history and transaction information in
				the possession of the repackager and otherwise investigating to determine
				whether the product is an illegitimate product, and, beginning 5 years after
				the date of enactment of the Drug Supply
				Chain Security Act (except as provided pursuant to subsection
				(a)(5)), verifying the product at the package level, including the standardized
				numerical identifier.
											(ii)Cleared
				productIf the repackager makes the determination that a suspect
				product is not an illegitimate product, the repackager shall promptly notify
				the Secretary, if applicable, of such determination and such product may be
				further distributed.
										(iii)RecordsA
				repackager shall keep records of the investigation of a suspect product for not
				less than 6 years after the conclusion of the investigation.
										(B)Illegitimate
				product
										(i)In
				generalUpon determining, in coordination with the manufacturer,
				that a product in the possession or control of a repackager is an illegitimate
				product, the repackager shall, in a manner that is consistent with the systems
				and processes of such repackager—
											(I)quarantine such product
				within the possession or control of the repackager from product intended for
				distribution until such product is dispositioned;
											(II)disposition the
				illegitimate product within the possession or control of the repackager;
											(III)take reasonable and
				appropriate steps to assist a trading partner to disposition an illegitimate
				product not in the possession or control of the repackager; and
											(IV)retain a sample of the
				product for further physical examination or laboratory analysis of the product
				by the manufacturer or Secretary (or other appropriate Federal or State
				official) upon request by the manufacturer or Secretary (or other appropriate
				Federal or State official), as necessary and appropriate.
											(ii)Making a
				notificationUpon determining that a product in the possession or
				control of the repackager is an illegitimate product, the repackager shall
				notify the Secretary and all immediate trading partners that the repackager has
				reason to believe may have received the illegitimate product of such
				determination not later than 24 hours after making such determination.
										(iii)Responding to a
				notificationUpon the receipt of a notification from the
				Secretary or a trading partner, a repackager shall identify all illegitimate
				product subject to such notification that is in the possession or control of
				the repackager, including any product that is subsequently received, and shall
				perform the activities described in subparagraph (A).
										(iv)Terminating a
				notificationUpon a determination, in consultation with the
				Secretary, that a notification is no longer necessary, a repackager shall
				promptly notify immediate trading partners that the repackager notified
				pursuant to clause (ii) that such notification has been terminated.
										(v)RecordsA
				repackager shall keep records of the disposition of an illegitimate product for
				not less than 6 years after the conclusion of the disposition.
										(C)Requests for
				verificationBeginning 5 years after the date of enactment of the
				Drug Supply Chain Security Act,
				upon receiving a request for verification from an authorized manufacturer,
				wholesale distributor, or dispenser that is in possession or control of a
				product they believe to be repackaged by such repackager, a repackager shall,
				not later than 24 hours after receiving the verification request or in other
				such reasonable time as determined by the Secretary, based on the circumstances
				of the request, notify the person making the request whether the product
				identifier, including the standardized numerical identifier, that is the
				subject of the request corresponds to the product identifier affixed or
				imprinted by the repackager. If a repackager responding to a verification
				request identifies a product identifier that does not correspond to that
				affixed or imprinted by the repackager, the repackager shall treat such product
				as suspect product and conduct an investigation as described in subparagraph
				(A). If the repackager has reason to believe the product is an illegitimate
				product, the repackager shall advise the person making the request of such
				belief at the time such manufacturer responds to the verification
				request.
									(D)Electronic
				databaseA repackager may satisfy the requirements of paragraph
				(4) by developing a secure electronic database or utilizing a secure electronic
				database developed or operated by another entity. The owner of such database
				shall establish the requirements and processes to respond to requests and may
				provide for data access to other members of the pharmaceutical distribution
				supply chain, as appropriate. The development and operation of such a database
				shall not relieve a repackager of the requirement under subparagraph (C) to
				respond to a verification request submitted by means other than a secure
				electronic database.
									(E)Verification of
				saleable returned productBeginning 5 years after the date of
				enactment of the Drug Supply Chain Security
				Act, upon receipt of a returned product that the repackager
				intends to further distribute, before further distributing such product, the
				repackager shall verify the product identifier for each sealed homogeneous case
				of such product or, if such product is not in a sealed homogeneous case, verify
				the product identifier on each package.
									(f)Third-party logistics
				provider requirements
								(1)In
				generalBeginning not later than 1 year after the date of
				enactment of the Drug Supply Chain Security
				Act, a third-party logistics provider shall—
									(A)not accept possession of
				a product unless the owner of the product provides the transaction history,
				transaction information, and a transaction statement for the product;
									(B)maintain a copy of the
				information described in subparagraph (A) for not less than 6 years after the
				transfer of possession; and
									(C)upon a request by the
				Secretary or other appropriate Federal or State official, in the event of a
				recall or for the purpose of investigating a suspect product or an illegitimate
				product, not later than 24 hours after receiving the request or in other such
				reasonable time as determined by the Secretary based on the circumstances of
				the request, provide the applicable transaction information, transaction
				history, and transaction statement for the product.
									(2)Product
				tracingBeginning not later than 6 years after the date of
				enactment of the Drug Supply Chain Security
				Act, a third-party logistics provider may accept possession of
				product only if such product is encoded with a product identifier (except as
				provided pursuant to subsection (a)(5)).
								(3)Authorized trading
				partnersBeginning 1 year after the date of enactment of the
				Drug Supply Chain Security Act,
				the trading partners of a third-party logistics provider may be only authorized
				trading partners.
								(4)VerificationBeginning
				not later than 1 year after the date of enactment of the
				Drug Supply Chain Security Act,
				a third-party logistics provider shall have systems in place to enable the
				third-party logistics provider to comply with the following
				requirements:
									(A)Suspect
				product
										(i)In
				generalUpon making a determination that a product in the
				possession or control of a third-party logistics provider is a suspect product,
				a third-party logistics provider shall—
											(I)quarantine such product
				within the possession or control of the third-party logistics provider from
				product intended for distribution until such product is cleared or transferred
				to the owner of such product for disposition of the product; and
											(II)promptly notify the
				owner of such product of the need to conduct an investigation to determine
				whether the product is an illegitimate product.
											(ii)Cleared
				productIf the owner of the product notifies the third-party
				logistics provider of the determination that a suspect product is not an
				illegitimate product, such product may be further distributed.
										(iii)RecordsA
				third-party logistics provider shall keep records of the activities described
				in subclauses (I) and (II) of clause (i), as such subclauses relate to a
				suspect product, for not less than 6 years after the conclusion of the
				investigation.
										(B)Illegitimate
				product
										(i)In
				generalUpon determining, in coordination with the manufacturer,
				that a product in the possession or control of a third-party logistics provider
				is an illegitimate product, the third-party logistics provider shall—
											(I)promptly notify the owner
				of such product of the need to disposition such product; and
											(II)promptly transfer
				possession of the product to the owner of such product to disposition the
				product.
											(ii)Making a
				notificationUpon determining that a product in the possession or
				control of the third-party logistics provider is an illegitimate product, the
				third-party logistics provider shall notify the Secretary not later than 24
				hours after making such determination.
										(iii)Responding to a
				notificationUpon the receipt of a notification from the
				Secretary, a third-party logistics provider shall identify all illegitimate
				product subject to such notification that is in the possession or control of
				the third-party logistics provider, including any product that is subsequently
				received, and shall perform the activities described in subparagraph
				(A).
										(iv)Terminating a
				notificationUpon making a determination, in consultation with
				the Secretary and the owner of such product, that a notification is no longer
				necessary, a third-party logistics provider shall promptly terminate such
				notification.
										(v)RecordsA
				third-party logistics provider shall keep records of the activities described
				in subclauses (I) and (II) of clause (i) as such subclauses relate to an
				illegitimate product for not less than 6 years after the conclusion of the
				disposition.
										(g)Drop shipments
								(1)In
				generalA wholesale distributor that does not physically handle
				or store product shall be exempt from the provisions of this section, except
				the notification requirements under clauses (ii), (iii), and (iv) of subsection
				(c)(4)(B), provided that the manufacturer, repackager, or other wholesale
				distributor that distributes the product to the dispenser by means of drop
				shipment for such wholesale distributor includes on the transaction information
				and transaction history to the dispenser the contact information of such
				wholesale distributor and provides the transaction information, transaction
				history, and transaction statement directly to the dispenser.
								(2)ClarificationFor
				purposes of this subsection, providing administrative services, including
				processing of orders and payments, shall not by itself, be construed as being
				involved in the handling, distribution, or storage of a
				product.
								.
			203.Enhanced drug
			 distribution securitySection
			 582, as added by section 202, is amended by adding at the end the
			 following:
				
					(h)Enhanced drug
				distribution security
						(1)In
				generalOn the date that is 10 years after the date of enactment
				of the Drug Supply Chain Security
				Act, the following interoperable, electronic tracing of product
				at the package level requirements shall go into effect:
							(A)The transaction
				information and the transaction statements as required under this section shall
				be exchanged in a secure, interoperable, electronic manner in accordance with
				the standards established under the guidance issued pursuant to paragraphs (3)
				and (4) of subsection (i), including any revision of such guidance issued in
				accordance with paragraph (5) of such subsection.
							(B)The transaction
				information required under this section shall include the product identifier at
				the package level for each package included in the transaction.
							(C)Systems and processes for
				verification of product at the package level, including the standardized
				numerical identifier, shall be required in accordance with the standards
				established under the guidance issued pursuant to subsection (a)(2) and the
				guidances issued pursuant to paragraphs (2), (3), and (4) of subsection (i),
				including any revision of such guidances issued in accordance with paragraph
				(5) of such subsection, which may include the use of aggregation and inference
				as necessary.
							(D)The systems and processes
				necessary to promptly respond with the transaction information and transaction
				statement for a product upon a request by the Secretary (or other appropriate
				Federal or State official) in the event of a recall or for the purposes of
				investigating a suspect product or an illegitimate product shall be
				required.
							(E)The systems and processes
				necessary to promptly facilitate gathering the information necessary to produce
				the transaction information for each transaction going back to the
				manufacturer, as applicable, shall be required—
								(i)in the event of a request
				by the Secretary (or other appropriate Federal or State official), on account
				of a recall or for the purposes of investigating a suspect product or an
				illegitimate product; or
								(ii)in the event of a
				request by an authorized trading partner, in a secure manner that ensures the
				protection of confidential commercial information and trade secrets, for
				purposes of investigating a suspect product or assisting the Secretary (or
				other appropriate Federal or State official) with a request described in clause
				(i).
								(F)Each person accepting a
				saleable return shall have systems and processes in place to allow acceptance
				of such product and may accept saleable returns only if such person can
				associate the saleable return product with the transaction information and
				transaction statement associated with that product.
							(2)Compliance
							(A)Information maintenance
				agreementA dispenser may enter into a written agreement with a
				third party, including an authorized wholesale distributor, under which the
				third party shall confidentially maintain any information and statements
				required to be maintained under this section. If a dispenser enters into such
				an agreement, the dispenser shall maintain a copy of the written agreement and
				shall not be relieved of the obligations of the dispenser under this
				subsection.
							(B)Alternative
				methodsThe Secretary, taking into consideration the assessment
				conducted under paragraph (3), shall provide for alternative methods of
				compliance with any of the requirements set forth in paragraph (1),
				including—
								(i)establishing timelines
				for compliance by small businesses (including small business dispensers with 25
				or fewer full time employees) with such requirements, in order to ensure that
				such requirements do not impose undue economic hardship for small businesses,
				including small business dispensers for whom the criteria set forth in the
				assessment under paragraph (3) is not met, if the Secretary determines that
				such requirements under paragraph (1) would result in undue economic hardship;
				and
								(ii)establishing a process
				by which a dispenser may request a waiver from any of the requirements set
				forth in paragraph (1) if the Secretary determines that such requirements would
				result in an undue economic hardship, which shall include a process for the
				biennial review and renewal of any such waiver.
								(3)Assessment
							(A)In
				generalNot later than the date that is 18 months after the
				Secretary issues the final guidance required under subsection (i), the
				Secretary shall enter into contract with a private, independent consulting firm
				with expertise to conduct a technology and software assessment that looks at
				the feasibility of dispensers with 25 or fewer full-time employees conducting
				interoperable, electronic tracing of products at the package level. In no case
				may such assessment commence later than 7½ years after the date of enactment of
				the Drug Supply Chain Security
				Act.
							(B)ConditionAs
				a condition of the award of the contract under subparagraph (A), the private,
				independent consulting firm shall agree to consult with dispensers with 25 or
				fewer full-time employees when conducting the assessment under such
				subparagraph.
							(C)ContentThe
				assessment conducted under subparagraph (A) shall assess whether—
								(i)the necessary software
				and hardware is readily accessible to such dispensers;
								(ii)the necessary software
				and hardware is prohibitively expensive to obtain, install, and maintain for
				such dispensers; and
								(iii)the necessary hardware
				and software can be integrated into business practices, such as
				interoperability with wholesale distributors, for such dispensers.
								(D)PublicationThe
				Secretary shall—
								(i)publish the statement of
				work for the assessment conducted under subparagraph (A) for public comment
				prior to beginning the assessment;
								(ii)publish the final
				assessment for public comment not later than 30 calendar days after receiving
				such assessment; and
								(iii)hold a public meeting
				not later than 180 calendar days after receiving the final assessment at which
				public stakeholders may present their views on the assessment.
								(4)ProcedureNotwithstanding
				section 553 of title 5, United States Code, the Secretary, in promulgating any
				regulation pursuant to this section, shall—
							(A)provide appropriate
				flexibility by—
								(i)not requiring the
				adoption of specific business systems for the maintenance and transmission of
				data;
								(ii)prescribing alternative
				methods of compliance for any of the requirements set forth in paragraph (1) or
				set forth in regulations implementing such requirements, including
				timelines—
									(I)for small businesses to
				comply with the requirements set forth in the regulations in order to ensure
				that such requirements do not impose undue economic hardship for small
				businesses (including small business dispensers for whom the criteria set forth
				in the assessment under paragraph (3) is not met), if the Secretary determines
				that such requirements would result in undue economic hardship; and
									(II)which shall include
				establishing a process by which a dispenser may request a waiver from any of
				the requirements set forth in such regulations if the Secretary determines that
				such requirements would result in an undue economic hardship; and
									(iii)taking into
				consideration—
									(I)the results of pilot
				projects, including pilot projects pursuant to this section;
									(II)the public meetings held
				and related guidance documents issued under this section;
									(III)the public health
				benefits of any additional regulations in comparison to the cost of compliance
				with such requirements, including on entities of varying sizes and
				capabilities;
									(IV)the diversity of the
				pharmaceutical distribution supply chain by providing appropriate flexibility
				for each sector, including both large and small businesses; and
									(V)the assessment pursuant
				to paragraph (3) with respect to small business dispensers, including related
				public comment and the public meeting, and requirements under this
				section;
									(B)issue a notice of
				proposed rulemaking that includes a copy of the proposed regulation;
							(C)provide a period of not
				less than 60 days for comments on the proposed regulation; and
							(D)publish the final
				regulation not less than 2 years prior to the effective date of the
				regulation.
							(i)Guidance
				documents
						(1)In
				generalFor the purposes of facilitating the successful and
				efficient adoption of secure, interoperable product tracing at the package
				level in order to enhance drug distribution security and further protect the
				public health, the Secretary shall issue the guidance documents as provided for
				in this subsection.
						(2)Suspect and
				illegitimate product
							(A)In
				generalNot later than 180 days after the date of enactment of
				the Drug Supply Chain Security
				Act, the Secretary shall issue a guidance document to aid trading
				partners in the identification of a suspect product and notification
				termination. Such guidance document shall—
								(i)identify specific
				scenarios that could significantly increase the risk of a suspect product
				entering the pharmaceutical distribution supply chain;
								(ii)provide recommendation
				on how trading partners may identify such product and make a determination if
				the product is a suspect product as soon as practicable; and
								(iii)set forth the process
				by which manufacturers, repackagers, wholesale distributors, dispensers, and
				third-party logistics providers shall terminate notifications in consultation
				with the Secretary regarding illegitimate product pursuant to subsections
				(b)(4)(B), (c)(4)(B), (d)(4)(B), (e)(4)(B), and (f)(4)(B).
								(B)Revised
				guidanceIf the Secretary revises the guidance issued under
				subparagraph (A), the Secretary shall follow the procedure set forth in
				paragraph (5).
							(3)Unit level
				tracing
							(A)In
				generalIn order to enhance drug distribution security at the
				package level, not later than 18 months after conducting a public meeting on
				the system attributes necessary to enable secure tracing of product at the
				package level, including allowing for the use of verification, inference, and
				aggregation, as necessary, the Secretary shall issue a final guidance document
				that outlines and makes recommendations with respect to the system attributes
				necessary to enable secure tracing at the package level as required under the
				requirements established under subsection (h). Such guidance document
				shall—
								(i)define the circumstances
				under which the sectors within the pharmaceutical distribution supply chain
				may, in the most efficient manner practicable, infer the contents of a case,
				pallet, tote, or other aggregate of individual packages or containers of
				product, from a product identifier associated with the case, pallet, tote, or
				other aggregate, without opening each case, pallet, tote, or other aggregate or
				otherwise individually scanning each package;
								(ii)identify methods and
				processes to enhance secure tracing of product at the package level, such as
				secure processes to facilitate the use of inference, enhanced verification
				activities, the use of aggregation and inference, processes that utilize the
				product identifiers to enhance tracing of product at the package level,
				including the standardized numerical identifier, or package security features;
				and
								(iii)ensure the protection
				of confidential commercial information and trade secrets.
								(B)ProcedureIn
				issuing the guidance under subparagraph (A), and in revising such guidance, if
				applicable, the Secretary shall follow the procedure set forth in paragraph
				(5).
							(4)Standards for
				interoperable data exchange
							(A)In
				generalIn order to enhance secure tracing of a product at the
				package level, the Secretary, not later than 18 months after conducting a
				public meeting on the interoperable standards necessary to enhance the security
				of the pharmaceutical distribution supply chain, shall update the guidance
				issued pursuant to subsection (a)(2), as necessary and appropriate, and
				finalize such guidance document so that the guidance document—
								(i)identifies and makes
				recommendations with respect to the standards necessary for adoption in order
				to support the secure, interoperable electronic data exchange among the
				pharmaceutical distribution supply chain that comply with a form and format
				developed by a widely recognized international standards development
				organization;
								(ii)takes into consideration
				standards established pursuant to subsection (a)(2) and section 505D;
								(iii)facilitates the
				creation of a uniform process or methodology for product tracing; and
								(iv)ensures the protection
				of confidential commercial information and trade secrets.
								(B)ProcedureIn
				issuing the guidance under subparagraph (A), and in revising such guidance, if
				applicable, the Secretary shall follow the procedure set forth in paragraph
				(5).
							(5)ProcedureIn
				issuing or revising any guidance issued pursuant to this subsection or
				subsection (h), except the initial guidance issued under paragraph (2)(A), the
				Secretary shall—
							(A)publish a notice in the
				Federal Register for a period not less than 30 days announcing that the draft
				or revised draft guidance is available;
							(B)post the draft guidance
				document on the Internet Web site of the Food and Drug Administration and make
				such draft guidance document available in hard copy;
							(C)provide an opportunity
				for comment and review and take into consideration any comments
				received;
							(D)revise the draft
				guidance, as appropriate;
							(E)publish a notice in the
				Federal Register for a period not less than 30 days announcing that the final
				guidance or final revised guidance is available;
							(F)post the final guidance
				document on the Internet Website of the Food and Drug Administration and make
				such final guidance document available in hard copy; and
							(G)provide for an effective
				date of not earlier than 1 year after such guidance becomes final.
							(j)Public
				meetings
						(1)In
				generalThe Secretary shall hold not less than 3 public meetings
				to enhance the safety and security of the pharmaceutical distribution supply
				chain and provide for comment. The Secretary may hold the first such public
				meeting not earlier than 1 year after the date of enactment of the
				Drug Supply Chain Security Act.
				In carrying out the public meetings described in this paragraph, the Secretary
				shall—
							(A)prioritize topics
				necessary to inform the issuance of the guidance described in paragraphs (3)
				and (4) of subsection (i); and
							(B)take all measures
				reasonable and practicable to ensure the protection of confidential commercial
				information and trade secrets.
							(2)ContentEach
				of the following topics shall be addressed in at least one of the public
				meetings described in paragraph (1):
							(A)An assessment of the
				steps taken under subsections (b) through (f) to build capacity for a
				unit-level system, including the impact of the requirements of such subsections
				on—
								(i)the ability of the health
				care system collectively to maintain patient access to medicines;
								(ii)the scalability of such
				requirements, including as it relates to product lines; and
								(iii)the capability of
				different sectors and subsectors, including both large and small businesses, to
				affix and utilize the product identifier.
								(B)The system attributes
				necessary to support the requirements set forth under subsection (h), including
				the standards necessary for adoption in order to support the secure,
				interoperable electronic data exchange among sectors within the pharmaceutical
				distribution supply chain.
							(C)Best practices in each of
				the different sectors within the pharmaceutical distribution supply chain to
				implement the requirements of this section.
							(D)The costs and benefits of
				the implementation of this section, including the impact on each pharmaceutical
				distribution supply chain sector and on public health.
							(E)Whether electronic
				tracing requirements, including tracing of product at the package level, are
				feasible, cost-effective, and needed to protect the public health.
							(F)The systems and processes
				needed to utilize the product identifiers to enhance tracing of product at the
				package level, including allowing for verification, aggregation, and inference,
				as necessary.
							(G)The technical
				capabilities and legal authorities, if any, needed to establish an
				interoperable, electronic system that provides for tracing of product at the
				package level.
							(H)The impact that such
				additional requirements would have on patient safety, the drug supply, cost and
				regulatory burden, and timely patient access to prescription drugs.
							(I)Other topics, as
				determined appropriate by the Secretary.
							(k)Pilot projects
						(1)In
				generalThe Secretary shall establish 1 or more pilot projects,
				in coordination with authorized manufacturers, repackagers, wholesale
				distributors, third-party logistics providers, and dispensers, to explore and
				evaluate methods to enhance the safety and security of the pharmaceutical
				distribution supply chain. Such projects shall build upon efforts, in existence
				as of the date of enactment of the Drug
				Supply Chain Security Act, to enhance the safety and security of
				the pharmaceutical distribution supply chain, take into consideration any pilot
				projects conducted prior to such date of enactment, and inform the draft and
				final guidance under paragraphs (3) and (4) of subsection (i).
						(2)Content
							(A)In
				generalThe Secretary shall ensure that the pilot projects under
				paragraph (1) reflect the diversity of the pharmaceutical distribution supply
				chain and that the pilot projects, when taken as a whole, include participants
				representative of every sector, including both large and small
				businesses.
							(B)Project
				designThe pilot projects under paragraph (1) shall be designed
				to—
								(i)utilize the product
				identifier for tracing of a product, which may include verification of the
				product identifier of a product, including the use of aggregation and
				inference;
								(ii)improve the technical
				capabilities of each sector and subsector to comply with systems and processes
				needed to utilize the product identifiers to enhance tracing of a
				product;
								(iii)identify system
				attributes that are necessary to implement the requirements established under
				this section; and
								(iv)complete other
				activities as determined by the Secretary.
								(l)SunsetThe
				following requirements shall have no force or effect beginning on the date that
				is 10 years after the date of enactment of the
				Drug Supply Chain Security
				Act:
						(1)The provision and receipt
				of transaction history under this section.
						(2)The requirements set
				forth for returns under subsections (b)(4)(E), (c)(1)(B)(i), (d)(1)(C)(i), and
				(e)(4)(E).
						(m)Rule of
				constructionThe requirements set forth in subsections (h)(4),
				(j), and (k) shall not be construed as a condition, prohibition, or precedent
				for precluding or delaying the provisions becoming effective pursuant to
				subsection
				(h).
					.
			204.National licensure
			 standards for prescription drug wholesale distributors
				(a)Amendments
					(1)License
			 requirementSection 503(e) (21 U.S.C. 353(e)) is amended by
			 striking paragraphs (1), (2), and (3) and inserting the following:
						
							(1)License
				requirementSubject to section 583:
								(A)In
				generalNo person may engage in wholesale distribution of a drug
				subject to subsection (b)(1) in any State unless such person—
									(i)(I)is licensed by the
				State from which the drug is distributed; or
										(II)if the State from which
				the drug distributed has not established a licensure requirement, is licensed
				by the Secretary; and
										(ii)if the drug is
				distributed interstate, is licensed by the State into which the drug is
				distributed if the State into which the drug is distributed requires the
				licensure of a person that distributes drugs into the State.
									(B)License
				standardsEach Federal and State license described in
				subparagraph (A) shall meet the standards, terms, and conditions established by
				the Secretary under section 583.
								(2)Licensure reporting and
				database
								(A)Licensure
				reportingBeginning 1 year after the date of enactment of the
				Drug Supply Chain Security Act,
				any person who owns or operates an establishment that engages in wholesale
				distribution shall report to the Secretary, on an annual basis pursuant to a
				schedule determined by the Secretary—
									(i)each State by which the
				person is licensed and the appropriate identification number of each such
				license; and
									(ii)the name, address, and
				contact information of each facility at which, and all trade names under which,
				the person conducts business.
									(B)DatabaseNot
				later than 1 year after the date of enactment of the
				Drug Supply Chain Security Act,
				the Secretary shall establish a database of licensed wholesale distributors.
				Such database shall—
									(i)identify each wholesale
				distributor by name, contact information, and each State where such wholesale
				distributor is appropriately licensed to engage in wholesale
				distribution;
									(ii)be available to the
				public on the Internet Web site of the Food and Drug Administration; and
									(iii)be regularly updated on
				a schedule determined by the Secretary.
									(3)Costs
								(A)Authorized licensure
				fees of secretaryIf a State does not establish a licensing
				program for persons engaged in the wholesale distribution of a drug subject to
				subsection (b), the Secretary shall license a person engaged in wholesale
				distribution located in such State and may collect a reasonable fee in such
				amount necessary to reimburse the Secretary for costs associated with
				establishing and administering the licensure program and conducting periodic
				inspections under this section. The Secretary shall adjust fee rates as needed
				on an annual basis to generate only the amount of revenue needed to perform
				this service. Fees authorized under this paragraph shall be collected and
				available for obligation only to the extent and in the amount provided in
				advance in appropriations Acts. Such fees are authorized to remain available
				until expended.
								(B)State licensing
				feesNothing in this Act shall prohibit States from collecting
				fees from wholesale distributors in connection with State licensing of such
				distributors.
								.
					(2)Wholesale
			 distributionSection 503(e) (21 U.S.C. 353(e)), as amended by
			 paragraph (1), is further amended by adding at the end the following:
						
							(4)For the purposes of this
				subsection and subsection (d), the term wholesale distribution
				means the distribution of a drug subject to subsection (b) to a person other
				than a consumer or patient, or receipt of a drug subject to subsection (b) by a
				person other than the consumer or patient, but does not include—
								(A)intracompany distribution
				of any drug between members of an affiliated group (as defined in section
				1504(a) of the Internal Revenue Code of 1986) or within a manufacturer;
								(B)the distribution of a
				drug, or an offer to distribute a drug among hospitals or other health care
				entities which are under common control;
								(C)the distribution of a
				drug or an offer to distribute a drug for emergency medical reasons, including
				a public health emergency declaration pursuant to section 319 of the Public
				Health Service Act, except that, for purposes of this paragraph, a drug
				shortage not caused by a public health emergency shall not constitute an
				emergency medical reason;
								(D)the dispensing of a drug
				pursuant to a valid prescription executed in accordance with section
				503(b)(1);
								(E)the distribution of
				minimal quantities of drug by a licensed retail pharmacy to a licensed
				practitioner for office use;
								(F)the distribution of a
				drug or an offer to distribute a drug by a charitable organization to a
				nonprofit affiliate of the organization to the extent otherwise permitted by
				law;
								(G)the purchase or other
				acquisition by a dispenser, hospital, or other health care entity of a drug for
				use by such dispenser, hospital, or other health care entity;
								(H)the distribution of a
				drug by the manufacturer of such drug;
								(I)the receipt or transfer
				of a drug by an authorized third-party logistics provider provided that such
				third-party logistics provider does not take ownership of the drug;
								(J)a common carrier that
				transports a drug, provided that the common carrier does not take ownership of
				the drug;
								(K)the distribution of a
				drug, or an offer to distribute a drug by an authorized repackager that has
				taken ownership or possession of the drug and repacks it in accordance with
				section 582(e);
								(L)salable drug returns when
				conducted by a dispenser;
								(M)the distribution of a
				medical convenience kit which is a collection of finished medical devices or a
				collection of drug or biologic products assembled in kit form strictly for the
				convenience of the purchaser or user if—
									(i)the medical convenience
				kit is assembled in an establishment that is registered with the Food and Drug
				Administration as a device manufacturer in accordance with section
				510(b)(2);
									(ii)the person who
				manufacturers the medical convenience kit purchased the finished drug or
				biologic product contained in the medical convenience kit directly from the
				pharmaceutical manufacturer or from a wholesale distributor that purchased the
				product directly from the pharmaceutical manufacturer;
									(iii)the person who
				manufacturers a medical convenience kit does not alter the primary container or
				label of the product as purchased from the manufacturer or wholesale
				distributor;
									(iv)the medical convenience
				kit does not contain a controlled substance that appears in a schedule
				contained in the Comprehensive Drug Abuse Prevention and Control Act of 1970
				(21 U.S.C. 801, et seq); and
									(v)the products contained in
				the medical convenience kit are—
										(I)intravenous solutions
				intended for the replenishment of fluids and electrolytes;
										(II)drugs intended to
				maintain the equilibrium of water and minerals in the body;
										(III)drugs intended for
				irrigation or reconstitution;
										(IV)anesthetics;
										(V)anticoagulants;
										(VI)vasopressors; or
										(VII)sympathicomimetics;
										(N)the distribution of an
				intravenous drug that, by its formulation, is intended for the replenishment of
				fluids and electrolytes (such as sodium, chloride, and potassium) or calories
				(such as dextrose and amino acids);
								(O)the distribution of an
				intravenous drug used to maintain the equilibrium of water and minerals in the
				body, such as dialysis solutions;
								(P)the distribution of a
				drug that is intended for irrigation or reconstitution, or sterile water,
				whether intended for such purposes or for injection;
								(Q)the distribution of
				medical gas, as defined in section 575;
								(R)facilitating the
				distribution of a product by providing solely administrative services,
				including processing of orders and payments; or
								(S)the transfer of a product
				by a hospital or other health care entity to a repackager registered under
				section 510 for the purpose of repackaging the drug for use by that hospital,
				or other health care entity and other health care entities that are under
				common control, if ownership of the drug remains with the hospital or other
				health care entity at all
				times.
								.
					(3)Third-party logistics
			 providersSection 503(e)(21 U.S.C. 353(e)), as amended by
			 paragraph (2), is further amended by adding at the end the following:
						
							(5)Third-party logistics
				providersNotwithstanding paragraphs (1) through (4), each entity
				that meets the definition of a third-party logistics provider under section
				581(21) shall obtain a license as a third-party logistics provider as described
				in section 584(a) and is not required to obtain a license as a wholesale
				distributor if the entity never assumes an ownership interest in the product it
				handles.
							.
					(4)Licensure
			 standardsSubchapter H of chapter V, as added by section 202, is
			 amended by adding at the end the following:
						
							583.National licensure
				standards for prescription drug wholesale distributors
								(a)In
				generalThe Secretary shall, not later than 2 years after the
				date of enactment of the Drug Supply Chain
				Security Act, establish by regulation minimum standards, terms,
				and conditions for the licensing of persons under section 503(e)(1) (as amended
				by the Drug Supply Chain Security
				Act), including the revocation, reissuance, and renewal of such
				license.
								(b)ContentThe
				standards established under subsection (a) shall apply to all State and Federal
				licenses described under section 503(e)(1) (as amended by the
				Drug Supply Chain Security Act)
				and shall prescribe minimum requirements for the following:
									(1)The storage and handling
				of such drugs, including facility requirements.
									(2)The establishment and
				maintenance of records of the distributions of such drugs.
									(3)The furnishing of a bond
				or other equivalent means of security, as follows:
										(A)(i)For the issuance or
				renewal of a wholesale distributor license, an applicant that is not a
				government owned and operated wholesale distributor shall submit a surety bond
				of $100,000 or other equivalent means of security acceptable to the
				State.
											(ii)For purposes of clause
				(i), the State or other applicable authority may accept a surety bond in the
				amount of $25,000 if the annual gross receipts of the previous tax year for the
				wholesaler is $10,000,000 or less.
											(B)If a wholesale
				distributor can provide evidence that it possesses the required bond in a
				State, the requirement for a bond in another State shall be waived.
										(4)Mandatory background
				checks and fingerprinting of facility managers or designated
				representatives.
									(5)The establishment and
				implementation of qualifications for key personnel.
									(6)The mandatory physical
				inspection of any facility to be used in wholesale distribution within a
				reasonable time frame from the initial application of the facility and to be
				conducted by the licensing authority or by the State, consistent with
				subsection (c).
									(7)In accordance with
				subsection (d), the prohibition of certain persons from receiving or
				maintaining licensure for wholesale distribution.
									(c)InspectionsTo
				satisfy the inspection requirement under subsection (b)(6), the Federal or
				State licensing authority may conduct the inspection or may accept an
				inspection by the State in which the facility is located, or by a third-party
				accreditation or inspection service approved by the Secretary or the State
				licensing such wholesale distributor.
								(d)Prohibited
				personsThe standards established under subsection (a) shall
				include requirements to prohibit a person from receiving or maintaining
				licensure for wholesale distribution if the person—
									(1)has been convicted of any
				felony for conduct relating to wholesale distribution, any felony violation of
				subsection (i) or (k) of section 301, or any felony violation of section 1365
				of title 18, United States Code, relating to product tampering; or
									(2)has engaged in a pattern
				of violating the requirements of this section, or State requirements for
				licensure, that presents a threat of serious adverse health consequences or
				death to humans.
									(e)RequirementsThe
				Secretary, in promulgating any regulation pursuant to this section, shall,
				notwithstanding section 553 of title 5, United States Code—
									(1)issue a notice of
				proposed rulemaking that includes a copy of the proposed regulation;
									(2)provide a period of not
				less than 60 days for comments on the proposed regulation; and
									(3)provide that the final
				regulation take effect on the date that is 2 years after the date such final
				regulation is
				published.
									.
					(b)Authorized distributors
			 of recordSection 503(d) (21 U.S.C. 353(d)) is amended by adding
			 at the end the following:
					
						(4)In this subsection, the
				term authorized distributors of record means those distributors
				with whom a manufacturer has established an ongoing relationship to distribute
				such manufacturer's
				products.
						.
				(c)Effective
			 dateThe amendments made by subsections (a) and (b) shall take
			 effect on the day that is 1 year after the date of enactment of this
			 Act.
				205.National licensure
			 standards for third-party logistics providers; uniform national
			 policySubchapter H of chapter
			 V, as amended by section 204, is further amended by adding at the end the
			 following:
				
					584.National licensure
				standards for third-party logistics providers
						(a)License
				requirementsNo third-party logistics provider in any State may
				conduct activities in any State unless each facility of such third-party
				logistics provider—
							(1)(A)is licensed by the
				State from which the drug is distributed by the third-party logistics provider,
				in accordance with the regulations promulgated under subsection (d); or
								(B)if the State from which
				the drug distributed by the third-party logistics provider has not established
				a licensure requirement, is licensed by the Secretary, in accordance with the
				regulations promulgated under subsection (d); and
								(2)if the drug is
				distributed interstate, is licensed by the State into which the drug is
				distributed by the third-party logistics provider if such State licenses
				third-party logistics providers that distribute drugs into the State and the
				third-party logistics provider is not licensed by the Secretary as described in
				paragraph (1)(B).
							(b)Licensure
				reportingBeginning 1 year after the date of enactment of the
				Drug Supply Chain Security Act,
				a facility of a third-party logistics provider shall report to the Secretary,
				on an annual basis pursuant to a schedule determined by the Secretary—
							(1)the State by which the
				facility is licensed and the appropriate identification number of such license;
				and
							(2)the name and address of
				the facility, and all trade names under which, such facility conducts
				business.
							(c)Costs
							(1)Authorized licensure
				fees of secretaryIf a State does not establish a licensing
				program for a third-party logistics provider, the Secretary shall license the
				third-party logistics provider located in such State and may collect a
				reasonable fee in such amount necessary to reimburse the Secretary for costs
				associated with establishing and administering the licensure program and
				conducting periodic inspections under this section. The Secretary shall adjust
				fee rates as needed on an annual basis to generate only the amount of revenue
				needed to perform this service. Fees authorized under this paragraph shall be
				collected and available for obligation only to the extent and in the amount
				provided in advance in appropriations Acts. Such fees are authorized to remain
				available until expended.
							(2)State licensing
				fees
								(A)State established
				programNothing in this Act shall prohibit a State that has
				established a program to license a third-party logistics provider from
				collecting fees from a third-party logistics provider for such a
				license.
								(B)No State established
				programA State that does not establish a program to license a
				third-party logistics provider in accordance with this section shall be
				prohibited from collecting a State licensing fee from a third-party logistics
				provider.
								(d)License
				regulations
							(1)In
				generalNot later than 2 years after the date of enactment of the
				Drug Supply Chain Security Act,
				the Secretary shall issue regulations regarding the minimum issuance and
				eligibility requirements for licensing under subsection (a), including the
				revocation and reissuance of such license, to third-party logistics providers
				under this section.
							(2)ContentSuch
				regulations shall—
								(A)establish a process by
				which a third-party accreditation program approved by the Secretary shall, upon
				request by a third-party logistics provider, issue a license to each
				third-party logistics provider that meets the minimum requirements set forth in
				this section;
								(B)establish a process by
				which the Secretary shall issue a license to each third-party logistics
				provider that meets the minimum requirements set forth in this section if the
				Secretary is not able to approve a third-party accreditation program because no
				such program meets the Secretary’s requirements necessary for approval of such
				a third-party accreditation program;
								(C)require that the entity
				complies with storage practices, as determined by the Secretary for such
				facility, including—
									(i)maintaining access to
				warehouse space of suitable size to facilitate safe operations, including a
				suitable area to quarantine suspect product;
									(ii)maintaining adequate
				security; and
									(iii)having written policies
				and procedures to—
										(I)address receipt,
				security, storage, inventory, shipment, and distribution of a product;
										(II)identify, record, and
				report confirmed losses or thefts in the United States;
										(III)correct errors and
				inaccuracies in inventories;
										(IV)provide support for
				manufacturer recalls;
										(V)prepare for, protect
				against, and address any reasonably foreseeable crisis that affects security or
				operation at the facility, such as a strike, fire, or flood;
										(VI)ensure that any expired
				product is segregated from other products and returned to the manufacturer or
				re-packager or destroyed;
										(VII)maintain the capability
				to trace the receipt and outbound distribution of a product, and supplies and
				records of inventory; and
										(VIII)quarantine or destroy
				a suspect product if directed to do so by the respective manufacturer,
				wholesale distributor, dispenser or an authorized government agency;
										(D)provide for periodic
				inspection by the licensing authority, as determined by the Secretary, of such
				facility warehouse space to ensure compliance with this section;
								(E)prohibit a facility from
				having as a manager or designated representative anyone convicted of any felony
				violation of subsection (i) or (k) of section 301 or any violation of section
				1365 of title 18, United States Code relating to product tampering;
								(F)provide for mandatory
				background checks of a facility manager or a designated representative of such
				manager; and
								(G)require a third-party
				logistics provider to provide the Secretary, upon a request by the Secretary, a
				list of all product manufacturers, wholesale distributors, and dispensers for
				whom the third-party logistics provider provides services at such
				facility.
								(3)ProcedureIn
				promulgating the regulations under this subsection, the Secretary shall,
				notwithstanding section 553 of title 5, United States Code—
								(A)issue a notice of
				proposed rulemaking that includes a copy of the proposed regulation;
								(B)provide a period of not
				less than 60 days for comments on the proposed regulation; and
								(C)provide that the final
				regulation takes effect upon the expiration of 1 year after the date that such
				final regulation is issued.
								(e)Renewal of
				licensesThe Secretary shall develop procedures for license
				renewal. Licenses issued under this section shall expire on the date that is 3
				years after issuance of the license. Such an expired license may be renewed for
				additional 3-year periods according to procedures developed by the
				Secretary.
						585.Uniform national
				policy
						(a)Product tracing and
				other requirementsBeginning on the date of enactment of the
				Drug Supply Chain Security Act,
				no State or political subdivision of a State may establish or continue in
				effect any requirements for tracing products through the distribution system
				(including any requirements with respect to statements of distribution history,
				transaction history, transaction information, or transaction statement of a
				product as such product changes ownership in the supply chain, or verification,
				investigation, disposition, notification, or record-keeping relating to such
				systems, including paper or electronic pedigree systems or for tracking and
				tracing drugs throughout the distribution system) which are inconsistent with,
				more stringent than, or in addition to, any requirements applicable under
				section 503(e) (as amended by such Act) or this subchapter (or regulations
				issued thereunder), or which are inconsistent with—
							(1)any waiver, exception, or
				exemption pursuant to section 581 or 582; or
							(2)any restrictions
				specified in section 582.
							(b)Distribution and
				licensing standards
							(1)In
				generalBeginning on the date of enactment of the
				Drug Supply Chain Security Act,
				no State or political subdivision of a State may establish or continue any
				standards, requirements, or regulations with respect to wholesale prescription
				drug distributor or third-party logistics provider licensure that are less
				stringent than the standards and requirements applicable under section 503(e)
				(as amended by such Act), in the case of a wholesale distributor, or section
				584, in the case of a third-party logistics provider.
							(2)State regulation of
				third-party logistics providersNo State shall regulate
				third-party logistics providers as wholesale distributors.
							(3)Administration
				feesNotwithstanding paragraph (1), a State may administer fee
				collections for effectuating the wholesale drug distributor and third-party
				logistics provider licensure requirements under sections 503(e) (as amended by
				the Drug Supply Chain Security
				Act), 583, and 584.
							(4)Enforcement,
				suspension, and revocation of licensesNotwithstanding paragraph
				(1), a State—
								(A)may take administrative
				action, including fines, to enforce a licensure requirement promulgated by the
				State in accordance with section 503(e) (as amended by the
				Drug Supply Chain Security Act)
				or this subchapter;
								(B)may provide for the
				suspension or revocation of licenses issued by the State for violations of the
				laws of such State;
								(C)upon conviction of
				violations of Federal, State, or local drug laws or regulations, may provide
				for fines, imprisonment, or civil penalties; and
								(D)may regulate activities
				of licensed entities in a manner that is consistent with product tracing
				requirements under section 582.
								(c)ExceptionNothing
				in subsection (a) or (b) shall be construed to preempt State requirements
				related to the distribution of prescription drugs if such requirements are not
				related to product tracing as described in subsection (a), including any
				requirements applicable under section 503(e) (as amended by the
				Drug Supply Chain Security Act)
				or this subchapter (or regulations issued
				thereunder).
						.
			206.Penalties
				(a)Prohibited
			 actSection 301(t)(21 U.S.C. 331(t)), is amended—
					(1)by striking
			 or after the requirements of section 503(d),;
			 and
					(2)by inserting ,
			 failure to comply with the requirements under section 582, the failure to
			 comply with the requirements under section 584, as applicable, after
			 in violation of section 503(e).
					(b)MisbrandingSection
			 502 (21 U.S.C. 352), as amended by section 103, is further amended by adding at
			 the end the following:
					
						(ee)If it is a drug and it
				fails to bear the product identifier as required by section
				582.
						.
				207.Conforming
			 amendment
				(a)In
			 generalSection
			 303(b)(1)(D)(21 U.S.C. 333(b)(1)(D)) is amended by striking
			 503(e)(2)(A) and inserting 503(e)(1).
				(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 the day that is 1 year after the date of enactment of this Act.
				208.Savings
			 clauseExcept as provided in
			 the amendments made by paragraphs (1), (2), and (3) of section 204(a) and by
			 section 206(a), nothing in this title (including the amendments made by this
			 title) shall be construed as altering any authority of the Secretary of Health
			 and Human Services with respect to a drug subject to section 503(b)(1) of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 353(b)(1)) under any other
			 provision of such Act or the Public Health Service Act (42 U.S.C. 201 et
			 seq.).
			Amend the title so as to read:
	 A bill to amend the Federal Food, Drug, and Cosmetic Act with respect to
	 compounding drugs and the pharmaceutical distribution supply
	 chain..
	
		June 19, 2013
		Reported with an amendment and an amendment to the
		  title
	
